Exhibit 10.1
EXECUTION COPY
 
AGREEMENT AND PLAN OF MERGER
by and among
AB CAPITAL HOLDINGS LLC,
AB MERGER SUB LLC,
ALLIED SECURITY HOLDINGS LLC,
SPECTAGUARD HOLDING CORPORATION
and
MACANDREWS & FORBES HOLDINGS INC. (solely for purposes of Sections 6.4 and 6.14)
Dated as of July 24, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I

 
        DEFINITIONS

 
       
Section 1.1 Definitions
    2  
 
        ARTICLE II

 
        THE MERGER

 
       
Section 2.1 The Merger
    10  
Section 2.2 Closing
    10  
Section 2.3 Effects of the Merger
    10  
Section 2.4 Limited Liability Company Agreement of the Surviving Entity
    11  
Section 2.5 Managers and Officers
    11  
Section 2.6 Effect on the Equity Interests of Company and Merger Sub
    11  
Section 2.7 Gross Purchase Price
    12  
Section 2.8 Transaction Expenses
    12  
Section 2.9 Payment of Purchase Price; Merger Consideration
    12  
Section 2.10 Escrowed Amount
    13  
Section 2.11 Purchase Price Allocation
    13  
Section 2.12 Withholding
    13  
Section 2.13 Earn-Out
    14  
Section 2.14 Conduct of the Companies During Earn-Out Period
    19  
 
        ARTICLE III

 
        REPRESENTATIONS AND WARRANTIES OF COMPANY

 
       
Section 3.1 Corporate Status
    21  
Section 3.2 Authorization
    21  
Section 3.3 No Conflict
    21  
Section 3.4 Governmental Filings
    21  
Section 3.5 Capital Structure
    22  
Section 3.6 SEC Filings
    23  
Section 3.7 Undisclosed Liabilities
    25  
Section 3.8 Absence of Certain Changes
    25  
Section 3.9 Legal Proceedings
    27  
Section 3.10 Compliance with Laws
    27  
Section 3.11 Environmental Matters
    28  
Section 3.12 Taxes
    29  





--------------------------------------------------------------------------------



 



              Page
Section 3.13 Labor
    30  
Section 3.14 Employee Benefit Plans
    31  
Section 3.15 Company Contracts
    32  
Section 3.16 Insurance
    34  
Section 3.17 Title to Assets; Real Property
    34  
Section 3.18 Intellectual Property
    36  
Section 3.19 Affiliate Transactions
    36  
Section 3.20 No Appraisal Rights; No Vote of Equity Holders
    36  
Section 3.21 Brokers
    36  
Section 3.22 Disclaimer of Warranties
    37  
 
        ARTICLE IV

 
        REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL EQUITY HOLDER

 
       
Section 4.1 Corporate Status
    37  
Section 4.2 Authorization
    37  
Section 4.3 No Conflict
    37  
Section 4.4 Brokers
    38  
Section 4.5 Disclaimer of Warranties
    38  
 
        ARTICLE V

 
        REPRESENTATIONS AND WARRANTIES OF PURCHASER

 
       
Section 5.1 Corporate Status
    38  
Section 5.2 Authorization
    39  
Section 5.3 No Conflict
    39  
Section 5.4 Government Filings
    39  
Section 5.5 Legal Proceedings
    40  
Section 5.6 Funding
    40  
Section 5.7 Purchaser Guarantee
    41  
Section 5.8 Solvency
    41  
Section 5.9 Brokers
    42  
Section 5.10 No Reliance
    42  
 
        ARTICLE VI

 
        COVENANTS

 
       
Section 6.1 Conduct of the Business
    43  
Section 6.2 Employment Matters
    43  
Section 6.3 Publicity
    45  
Section 6.4 Confidentiality
    45  

ii



--------------------------------------------------------------------------------



 



              Page
Section 6.5 Access to Information
    46  
Section 6.6 Filings, Authorizations and Consents
    47  
Section 6.7 Director and Officer Liability; Indemnification
    48  
Section 6.8 Reasonable Best Efforts
    49  
Section 6.9 Insurance
    49  
Section 6.10 Termination of Agreements
    50  
Section 6.11 Tax Matters
    50  
Section 6.12 Purchaser’s Financing Activities
    54  
Section 6.13 Termination of Indebtedness
    58  
Section 6.14 Non-Competition; Non-Solicitation of Employees; Affiliate Contracts
    58  
Section 6.15 No Solicitation or Negotiation
    60  
Section 6.16 Resignation of Director and Managers
    60  
 
        ARTICLE VII

 
        CONDITIONS OF CLOSING

 
       
Section 7.1 Conditions to Obligations of Each Party
    60  
Section 7.2 Additional Conditions to Obligations of Purchaser and Merger Sub
    61  
Section 7.3 Additional Conditions to Obligations of Company and the Principal
Equity Holder
    62  
 
        ARTICLE VIII

 
        TERMINATION

 
       
Section 8.1 Termination of Agreement
    63  
Section 8.2 Effect of Termination
    65  
Section 8.3 Termination Fee
    65  
 
        ARTICLE IX

 
        INDEMNIFICATION

Section 9.1 Survival
    66  
Section 9.2 Obligations of the Principal Equity Holder
    67  
Section 9.3 Obligations of Purchaser
    68  
Section 9.4 Indemnification Procedures and Limitations
    69  
Section 9.5 Purchase Price Adjustment
    71  

iii



--------------------------------------------------------------------------------



 



              Page ARTICLE X

 
        MISCELLANEOUS

 
       
Section 10.1 Assignment; Binding Effect
    71  
Section 10.2 Choice of Law
    71  
Section 10.3 Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
    71  
Section 10.4 Notices
    72  
Section 10.5 Headings
    74  
Section 10.6 Fees and Expenses
    74  
Section 10.7 Entire Agreement
    74  
Section 10.8 Interpretation
    74  
Section 10.9 Company Disclosure Schedule
    75  
Section 10.10 Waiver and Amendment
    76  
Section 10.11 Counterparts; Facsimile Signatures
    76  
Section 10.12 Third-Party Beneficiaries
    76  
Section 10.13 Specific Performance; Remedies
    76  
Section 10.14 Severability
    77  

LIST OF EXHIBITS

     
Exhibit A
  Purchaser Guarantee
 
   
Exhibit B
  Form of Escrow Agreement
 
   
Exhibit C
  Debt Commitment Letters
 
   
Exhibit D
  Equity Commitment Letter

iv



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page  
Acquired Business
    18  
Acquired Company
    58  
Action
    2  
Affiliate
    2  
Aggregate Allocable Share
    2  
Agreement
    1  
Allocable Share
    2  
Asserted Liability
    69  
Balance Sheet
    2  
Balance Sheet Date
    2  
Base Claim
    67  
Base Merger Consideration
    2  
Basket
    67  
Business
    3  
Business Day
    3  
Capitalization Date
    22  
CBAs
    44  
Ceiling
    68  
Certificate of Merger
    10  
Claim Notice
    69  
Class A Unit
    3  
Class B Unit
    3  
Class C Unit
    3  
Closing
    10  
Closing Date
    10  
Code
    3  
Company
    1  
Company Contracts
    32  
Company Debt Payment
    3  
Company Disclosure Schedule
    3  
Company Employees
    3  
Company Indemnitees
    48  
Company Insured Parties
    48  
Company Intellectual Property
    3  
Company Leases
    35  
Company Operating Agreement
    3  
Company Plans
    31  
Company SEC Documents
    23  
Company Unionized Employees
    3  
Confidentiality Agreement
    45  

v



--------------------------------------------------------------------------------



 



              Page  
Contract
    3  
Copyrights
    4  
Covered Employees
    59  
Credit Facility
    4  
Current Policies
    34  
D&O Tail Insurance
    48  
Debt Commitment Letters
    40  
Debt Financing
    40  
DLLCA
    1  
Earn-Out Adjustment
    16  
Earn-Out EBITDA
    18  
Earn-Out EBITDA Notice of Objection
    14  
Earn-Out EBITDA Review Period
    14  
Earn-Out EBITDA Threshold
    16  
Earn-Out Payment
    16  
EBITDA
    17  
Effective Time
    10  
Electronic Data Room
    4  
Encumbrance
    4  
Environmental Law
    29  
Equity Commitment Letter
    40  
Equity Financing
    40  
Equity Holders
    4  
ERISA
    31  
Escrow Account
    4  
Escrow Agent
    4  
Escrow Agreement
    4  
Escrowed Amount
    4  
Estimated Earn-Out EBITDA Statement
    14  
Exchange Act
    22  
Excluded Taxes
    50  
Final Earn-Out EBITDA
    15  
Financial Statements
    24  
Financing
    40  
Financing Commitments
    40  
GAAP
    4  
Governmental Entity
    4  
Governmental Filings
    22  
Governmental Order
    4  
Gross Purchase Price
    12  
Guarantor
    1  
Hazardous Substance
    29  
HSR Act
    22  
Indebtedness
    4  

vi



--------------------------------------------------------------------------------



 



              Page  
Indemnified Party
    69  
Indemnifying Party
    69  
Indenture
    5  
Independent Accounting Firm
    5  
Individual Agreements
    31  
Initial Cash Merger Consideration
    5  
Intellectual Property
    5  
Investor
    40  
Knowledge of Company
    5  
Labor Laws
    30  
Law
    5  
Leased Real Property
    35  
Losses
    67  
MacAndrews & Forbes
    1  
Marketing Period
    57  
Material Adverse Change
    6  
Material Adverse Effect
    6  
Merger
    1  
Merger Consideration
    6  
Merger Sub
    1  
Non-Competition Party
    6  
Non-Rollover Equity Holders
    7  
Non-Solicit Party
    7  
No-Solicit Period
    59  
Notes
    7  
Offering Materials
    54  
Other Sold Business
    20  
Outside Date
    63  
Patents
    7  
Permits
    27  
Permitted Encumbrance
    7  
Person
    7  
Plans
    31  
Principal Equity Holder
    1  
Principal Equity Holder Claim
    68  
Principal Equity Holder Indemnified Parties
  68
Purchaser
    1  
Purchaser Governmental Filings
    39  
Purchaser Guarantee
    1  
Purchaser Indemnified Parties
    67  
Purchaser Termination Fee
    65  
Refund
    54  
Representatives
    7  
Required Amount
    41  

vii



--------------------------------------------------------------------------------



 



              Page  
Required Information
    56  
Restricted Period
    58  
Restricted Territory
    58  
Rollover Equity Holders
    8  
Rollover Units
    8  
SEC
    8  
Senior Debt Commitment Letter
    40  
Solvent
    8  
Specified Representations
    8  
Specified Sold Business
    19  
Straddle Period
    50  
Subordinated Debt Commitment Letter
    40  
Subsidiary
    8  
Survival Period
    66  
Surviving Entity
    10  
Tax
    9  
Tax Claim Notice
    52  
Tax Return
    9  
Terminating Contracts
    50  
Trade Secrets
    9  
Trademarks
    9  
Transaction Expense Schedule
    12  
Transaction Expenses
    9  
Transfer Taxes
    10  
Units
    10  
WARN
    30  

viii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER is made and entered into as of the 24th
day of July, 2008 (this “Agreement”), by and among AB CAPITAL HOLDINGS LLC, a
Delaware limited liability company (“Purchaser”), AB MERGER SUB LLC, a Delaware
limited liability company (“Merger Sub”), ALLIED SECURITY HOLDINGS LLC
(“Company”), a Delaware limited liability company, SPECTAGUARD HOLDING
CORPORATION, a Delaware corporation (the “Principal Equity Holder”) and, solely
for purposes of Sections 6.4 and 6.14 hereof, MACANDREWS & FORBES HOLDINGS INC.,
a Delaware corporation (“MacAndrews & Forbes”).
RECITALS
     WHEREAS, each of Purchaser, Merger Sub and Company desires to enter into a
transaction whereby Merger Sub will merge with and into Company (the “Merger”),
with Company being the surviving limited liability company, upon the terms and
subject to the conditions set forth in this Agreement;
     WHEREAS, the Board of Managers of Company has adopted this Agreement and
approved the consummation of the transactions contemplated by this Agreement
(including the Merger) in accordance with the Delaware Limited Liability Company
Act (the “DLLCA”) and the organizational documents of Company;
     WHEREAS, the managing member of Merger Sub and the managing member of
Purchaser, on behalf of Purchaser for itself and as the managing member of
Merger Sub, have adopted this Agreement and approved the consummation of the
transactions contemplated hereby (including the Merger) in accordance with the
DLLCA; and
     WHEREAS, as a material inducement to, and as a condition to, Company
entering into this Agreement, concurrently with the execution of this Agreement,
Blackstone Capital Partners V L.P. (the “Guarantor”) has entered into a limited
guarantee, dated July 24, 2008, guaranteeing certain of Purchaser’s obligations
under this Agreement, attached hereto as Exhibit A (the “Purchaser Guarantee”).
     NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Capitalized terms used in this Agreement shall
have the meanings set forth in this Agreement. In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, shall have the
meanings assigned to them in this Section 1.1.
     “Action” means any action, claim, complaint, suit, arbitration or other
proceeding, whether civil or criminal, at Law or in equity, by or before any
Governmental Entity.
     “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, no Subsidiary of MacAndrews & Forbes other than
the Principal Equity Holder and the Subsidiaries of the Principal Equity Holder
shall be deemed to be an Affiliate of Company or any of its Subsidiaries.
     “Aggregate Allocable Share” means the aggregate percentage of the Merger
Consideration that would be distributed in respect of the Units held by the
Non-Rollover Equity Holders pursuant to Section 6.4 of the Company Operating
Agreement upon dissolution of Company (and assuming that all Class C Units are
vested) had the Units held by all Equity Holders as of the date hereof been
cancelled in the Merger pursuant to Section 2.6(e).
     “Allocable Share” means, with respect to any Unit, the percentage of the
Merger Consideration that would be distributed in respect of such Unit pursuant
to Section 6.4 of the Company Operating Agreement upon dissolution of Company
(and assuming that all Class C Units are vested) had the Units held by all
Equity Holders as of the date hereof been cancelled in the Merger pursuant to
Section 2.6(e).
     “Balance Sheet” means the audited consolidated balance sheet of Company as
of December 31, 2007.
     “Balance Sheet Date” means December 31, 2007.
     “Base Merger Consideration” means the Gross Purchase Price, minus the
Company Debt Payment, minus the Transaction Expenses, minus the amount of any
payments from July 1, 2008 until immediately preceding the Closing of principal
or interest of any Indebtedness described in the definition of clause (i) of
Indebtedness

2



--------------------------------------------------------------------------------



 



(other than (x) payments of interest on the Notes or the Term Loans under the
Credit Facility or (y) repayment of any amounts drawn under the revolving credit
facility under the Credit Facility from the date of this Agreement in accordance
with Section 6.1(a)), plus $9,100,000, plus any accrued and unpaid interest as
of immediately preceding the Closing on the Notes and the Term Loans under the
Credit Facility.
     “Business” means the business of providing contract security officer
services, including the recruitment, screening, hiring, training, uniform
outfitting, scheduling and supervising of security officers, to customers
throughout the United States, as well as certain background screening services,
in each case as conducted as of the date of this Agreement.
     “Business Day” means any day other than a Saturday, a Sunday or another day
on which banks are required or authorized by Law to be closed in New York, New
York.
     “Class A Unit” means the Class A Units of Company.
     “Class B Unit” means the Class B Units of Company.
     “Class C Unit” means the Class C Units of Company.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Company Debt Payment” means the amounts paid or deposited pursuant to
Section 2.9(a), Section 2.9(b) and Section 2.9(c) hereof.
     “Company Disclosure Schedule” means the disclosure schedule of Company
referred to in, and delivered pursuant to, this Agreement.
     “Company Employees” means, collectively, those individuals employed by
Company or any of its Subsidiaries as of the Closing.
     “Company Intellectual Property” means the Intellectual Property owned or
licensed from third parties by any of Company or its Subsidiaries.
     “Company Operating Agreement” means the operating agreement of Company,
dated as of August 2, 2004, as amended.
     “Company Unionized Employees” means those Company Employees who are
represented by a union or labor organization.
     “Contract” means any written or, if material, oral contract, agreement,
commitment, franchise, indenture, note, bond, lease, purchase order, license,
obligation or undertaking or other similar arrangement.

3



--------------------------------------------------------------------------------



 



     “Copyrights” means all copyrights and works of authorship, and all
registrations and applications for registration of the foregoing.
     “Credit Facility” means the Amended and Restated Credit Agreement, dated as
of July 20, 2006, by and among Company, Bear Stearns Corporate Lending Inc., as
administrative agent, the financial institutions party thereto as lenders,
Sovereign Bank., as syndication agent, and CIT Lending Services Corporation, ING
Capital LLC and PNC Bank, National Association, as co-documentation agents, as
it may be amended from time to time.
     “Electronic Data Room” means the electronic data room established by
Company in connection with the transactions contemplated hereby.
     “Encumbrance” means any lien, encumbrance, security interest, pledge,
mortgage, hypothecation, charge, deed of trust, claim, option, easement,
servitude, right of first refusal or first offer, restriction on transfer or
other similar encumbrance except for any restriction on transfer arising under
any applicable securities Laws.
     “Equity Holders” means the Persons listed on Section 1.1(a) of the Company
Disclosure Schedule attached hereto.
     “Escrow Account” means the escrow account established pursuant to the
Escrow Agreement.
     “Escrow Agent” means JPMorgan Chase Bank, National Association.
     “Escrow Agreement” means the Escrow Agreement among Purchaser, the
Principal Equity Holder, on behalf of each of the Equity Holders, and the Escrow
Agent, substantially in the form of Exhibit B hereto, to be entered into at the
Closing.
     “Escrowed Amount” means $30,000,000, plus accrued interest in the Escrow
Account.
     “GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.
     “Governmental Entity” means any federal, state, local or foreign government
or regulatory authority, or any agency, board, commission, court, tribunal or
instrumentality thereof, or any self-regulatory or arbitral or similar forum.
     “Governmental Order” means any order, writ, judgment, ruling, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Entity.
     “Indebtedness” means, as to any Person, without duplication: (i) the
principal of and accrued interest or premium (if any) and premiums or penalties
that

4



--------------------------------------------------------------------------------



 



would arise as a result of prepayment in respect of (A) indebtedness of such
Person for money borrowed, (B) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable and (C) indebtedness for insurance premium financing;
(ii) all obligations of such Person under leases required to be capitalized in
accordance with GAAP; (iii) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (iv) all obligations for the deferred purchase price, or purchase
price adjustment (including any working capital adjustment) relating to the
purchase, of assets, property or services; (v) all liabilities under any sale
and leaseback transaction, any synthetic lease or tax ownership operating lease
transaction and all obligations arising with respect to any transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet; (vi) all obligations with respect
to hedging, swaps or similar arrangements; (vii) all obligations of the type
referred to in clauses (i) through (vi) of other Persons for the payment of
which such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(viii) all obligations of the type referred to in clauses (i) through (vii) of
other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).
     “Indenture” means the Indenture, dated as of July 14, 2004, by and between
Allied Security Escrow Corp. and The Bank of New York, as trustee, relating to
the 11.375% Senior Subordinated Notes due 2011, as amended or supplemented from
time to time.
     “Independent Accounting Firm” means KPMG LLP, or if such firm is not
available or is unwilling to serve, then a mutually acceptable expert in public
accounting upon which Purchaser and the Principal Equity Holder mutually agree.
     “Initial Cash Merger Consideration” means (a) the Aggregate Allocable Share
of the Base Merger Consideration minus (b) the Escrowed Amount.
     “Intellectual Property” means all Trademarks, Patents, Copyrights and Trade
Secrets.
     “Knowledge of Company” (or similar phrases) means the actual knowledge of
(x) the chief executive officer, chief financial officer and general counsel of
Company, in each case, after reasonable inquiry and (y) Paul Laconi, vice
president, Luisa Nunez, director of financial planning and analysis, and Mitch
Weiss, chief accounting officer, in each case in this clause (y), after
reasonable inquiry by such individual in light of such individual’s position and
responsibilities with Company.
     “Law” means any statute, code, rule, regulation, ordinance or other
pronouncement of any Governmental Entity having the effect of law, including
common law.

5



--------------------------------------------------------------------------------



 



     “Material Adverse Change” means a circumstance, development, occurrence,
event, change or effect that has had a Material Adverse Effect.
     “Material Adverse Effect” means any circumstances, developments,
occurrences, events, changes or effects that have had or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, assets, liabilities, results of operations or condition (financial
or otherwise) of Company and its Subsidiaries, taken as a whole; provided,
however, that in no event shall any circumstance, development, occurrence,
event, change or effect resulting from any of the following be taken into
account in determining whether a Material Adverse Effect has occurred or would
result: (i) general United States economic or financial market conditions;
(ii) conditions generally affecting the industry in which Company and its
Subsidiaries operate; (iii) changes in Law or in GAAP; (iv) the commencement or
material worsening of a war or armed hostilities or other national or
international calamity involving the United States whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack upon the United States, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States; (v) acts of God,
natural disasters, hurricanes and other weather conditions; (vi) any actions
taken, or failures to take action, in each case, to which Purchaser has
consented; (vii) any failure, in and of itself, by Company to meet projections,
forecasts or revenue or earnings predictions for any period ending on or after
the date of this Agreement (it being understood that the facts or occurrences
giving rise to or contributing to such failure may be deemed to constitute, or
be taken into account in determining whether there has been or will be, a
Material Adverse Effect); and (viii) the announcement of, or the taking of any
action contemplated by, this Agreement and the transactions contemplated hereby,
including by reason of the identity of Purchaser, or any communication by
Purchaser regarding the plans or intentions of Purchaser with respect to the
conduct of the Business (provided that the exception in this clause shall not
apply to any representation or warranty set forth in Section 3.3, Section 3.4,
and Section 3.14(g) to the extent that the purpose of such representation or
warranty is to address the consequences resulting from the execution of this
Agreement or the consummation of the transactions contemplated hereby); except,
in the case of the foregoing clauses (i)-(v), to the extent such circumstance,
development, occurrence, event, change or effect has a materially
disproportionate impact on Company and its Subsidiaries, taken as a whole,
compared to other Persons in the industries in which Company and its
Subsidiaries conduct their business.
     “Merger Consideration” means the Base Merger Consideration plus the
Earn-Out Payment, if any.
     “Non-Competition Party” means MacAndrews & Forbes and its Subsidiaries and
Affiliates, excluding any Affiliate whose equity securities are registered as of
the date hereof with the SEC under the Securities Act of 1933, as amended.

6



--------------------------------------------------------------------------------



 



     “Non-Rollover Equity Holders” means the Equity Holders other than the
Rollover Equity Holders.
     “Non-Solicit Party” means MacAndrews & Forbes and its Subsidiaries and
Affiliates, excluding any Affiliate whose equity securities are registered as of
the date hereof with the SEC under the Securities Act of 1933, as amended.
     “Notes” means Company’s 11.375% Senior Subordinated Notes due 2011.
     “Patents” means all patents and patent applications, including divisions,
continuations, continuations-in-part, reissues, reexaminations, and any
extensions thereof.
     “Permitted Encumbrance” means: (i) mechanics’, carriers’, workers’,
repairers’, materialmen’s, warehousemen’s, construction and other Encumbrances
arising or incurred in the ordinary course of business for amounts that are not
yet due and payable or are being contested in good faith by appropriate
proceedings; (ii) Encumbrances for Taxes and other governmental charges that are
not yet due and payable, or are being contested in good faith by appropriate
proceedings or may thereafter be paid without penalty, in each case, for which,
if required by GAAP, reserves have been established in accordance with GAAP;
(iii) in the case of Leased Real Property,(A) matters that would be disclosed by
an accurate survey or inspection of such Leased Real Property; and (B) matters
of record or registered Encumbrances affecting title to any asset, which
matters, individually or in the aggregate, do not materially detract from the
value of or materially impair the current use of the Leased Real Property to
which they relate or the continued operation of the Business thereon;
(iv) requirements and restrictions of zoning, building and other applicable Laws
and municipal by-laws, and development, site plan, subdivision or other
agreements with municipalities, none of which are violated by the current use or
occupancy of the real property to which they relate or the operation of the
Business thereon; (v) statutory Encumbrances of landlords arising under the
Company Leases disclosed in Section 3.17(c) of the Company Disclosure Schedule
for amounts that are not yet due and payable, or are being contested in good
faith by appropriate proceedings or may thereafter be paid without penalty;
(vi) Encumbrances arising under conditional sales contracts and equipment leases
with third parties, in each case, entered into in the ordinary course of
business; and (vii) defects, irregularities or imperfections of title and other
non-monetary Encumbrances which, individually or in the aggregate, do not
materially detract from the value of or materially impair the current use of the
asset or property to which they relate or the continued operation of the
Business thereon.
     “Person” means an association, a corporation, an individual, a group, a
partnership, a limited liability company, a joint venture, an unlimited
liability company, a trust or any other entity or organization, including a
Governmental Entity.
     “Representatives” means with respect to any Person, any of such Person’s
officers, directors, managers, employees, shareholders, members, partners,
controlling

7



--------------------------------------------------------------------------------



 



persons, agents, consultants, advisors, and other representatives, including
legal counsel, accountants, financial advisors and financing sources.
     “Rollover Equity Holders” means those Equity Holders who exchange Units
held by them for equity securities of Purchaser, Merger Sub or the Surviving
Entity immediately prior to Closing.
     “Rollover Units” means Units exchanged by the Rollover Equity Holders for
equity securities of Parent, Merger Sub or the Surviving Entity immediately
prior to Closing.
     “SEC” means the United States Securities and Exchange Commission.
     “Solvent” with regard to any Person, means that, as of any date of
determination (i) the amount of the “fair saleable value” of the assets of such
Person will, as of such date, exceed (a) the value of all “liabilities of such
Person, including contingent and other liabilities,” as of such date, as such
quoted terms are generally determined in accordance with applicable federal Laws
governing determinations of the insolvency of debtors, and (b) the amount that
will be required to pay the probable liabilities of such Person on its existing
debts (including contingent and other liabilities) as such debts become absolute
and mature, (ii) such Person will not have, as of such date, an unreasonably
small amount of capital for the operation of the businesses in which it intends
to engage or propose to be engaged, and (iii) such Person will be able to pay
its liabilities, including contingent and other liabilities, as they mature. For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged” and “able to pay its liabilities, including contingent and other
liabilities, as they mature” means that such Person will be able to generate
enough cash from operations, asset dispositions or refinancing, or a combination
thereof, to meet its obligations as they become due.
     “Specified Representations” means the representations or warranties (a) of
Company set forth in Section 3.1 (Corporate Status), Section 3.2
(Authorization), Section 3.5 (other than subsection (d) thereof)) (Capital
Structure), Section 3.20 (No Appraisal Rights; No Vote of Equity Holders) and
Section 3.21 (Brokers) and (b) of Principal Equity Holder set forth in
Section 4.1 (Corporate Status), Section 4.2 (Authorization) and Section 4.4
(Brokers).
     “Subsidiary” of any Person means, on any date, any Person (i) the accounts
of which would be consolidated with and into those of the applicable Person in
such Person’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date or (ii) of which
securities or other ownership interests representing more than fifty
(50) percent of the equity or more than fifty (50) percent of the ordinary
voting power or, in the case of a partnership, more than fifty (50) percent of
the general partnership interests or more than fifty (50) percent of the

8



--------------------------------------------------------------------------------



 



profits or losses of which are, as of such date, owned, controlled or held by
the applicable Person or one or more subsidiaries of such Person.
     “Tax” means any United States federal, state, local, county, provincial or
foreign taxes, charges, levies, penalties or other assessments, including
income, sales and use, excise, franchise, real and personal property, gross
receipt, capital stock, production, business and occupation, estimated, profits,
capital gains, goods and services, environmental, value added, alternative or
add-on minimum, transfer, harmonized sales, stock transfer, real property
transfer, stamp, registration, documentary, recording, disability, employment,
payroll, severance, or withholding tax or other tax, duty, fee, assessment or
charge imposed by any taxing authority, and any interest, penalties, fines or
additions to tax related thereto.
     “Tax Return” means any return, report, declaration, information return or
other document required to be filed with any Tax authority with respect to
Taxes, including any amendments thereof and any attachments thereto.
     “Trade Secrets” means all trade secrets and all other confidential and
proprietary information used in a business that confer a competitive advantage
over those in similar businesses who or which do not possess such trade secrets
or confidential or proprietary information, including discoveries, concepts,
ideas, research and development, algorithms, know-how, formulae, inventions
(whether or not patentable), processes, techniques, technical data, designs,
drawings, specifications, databases, and customer lists.
     “Trademarks” means all trademarks, service marks, trade names, logos,
business names and Internet domain names, together with the goodwill associated
with any of the foregoing, and all registrations and applications for
registration of the foregoing.
     “Transaction Expenses” means all legal and other costs and expenses of
Company and its Subsidiaries incurred, payable or paid after June 30, 2008
(except those set forth on Section 1.1(b) of the Company Disclosure Schedule),
in connection with this Agreement and the transactions contemplated by this
Agreement (including any retention, stay, transaction, deal or similar bonuses
or benefits (excluding, for the avoidance of doubt, obligations resulting from a
termination of employment by Purchaser or Company after the Closing) payable
pursuant to any agreement, plan, policy or arrangement entered into by Company
or its Subsidiaries prior to the Closing, including the payments provided for in
Section 1.1(c) of the Company Disclosure Schedule, any fees and expenses of
brokers, investment bankers or financial advisors and any penalty or premium
associated with the termination or repayment of Indebtedness pursuant to Section
2.9(a), Section 2.9(b) and Section 2.9(c) hereof); provided, however, that
Transaction Expenses shall not include 50% of Transfer Taxes or any
out-of-pocket costs or expenses incurred by Company in connection with the
Financing which are subject to reimbursement by Purchaser pursuant to
Section 6.12(d) hereof.

9



--------------------------------------------------------------------------------



 



     “Transfer Taxes” means any sales, use, goods and services, harmonized
sales, stock transfer, real property transfer, real property gains, transfer,
stamp, registration, documentary, recording or similar duties or taxes together
with any interest thereon, penalties, fines, or additions to tax with respect
thereto incurred in connection with the transactions contemplated hereby.
     “Units” means the Class A Units, Class B Units and Class C Units.
ARTICLE II
THE MERGER
     Section 2.1 The Merger. At the Effective Time, Merger Sub shall be merged
with and into Company in accordance with Section 18-209 of the DLLCA, whereupon
the separate corporate existence of Merger Sub shall cease, and Company shall
continue as the surviving limited liability company in the Merger (the
“Surviving Entity”).
     Section 2.2 Closing. The closing of the Merger (the “Closing”) shall take
place at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue,
New York, NY 10017, no later than the second Business Day after the day on which
the last to be satisfied or, to the extent permitted hereunder, waived of the
conditions set forth in Article VII (other than those conditions that by their
nature are to be fulfilled at the Closing, but subject to the fulfillment or
waiver of such conditions) shall be satisfied or waived in accordance with this
Agreement, or at such other place and time or on such other date as the parties
hereto may mutually agree in writing; provided, however, that notwithstanding
the satisfaction or waiver of the conditions set forth in Article VII, the
parties shall not be required to effect the Closing until the earlier of (a) a
date before or during the Marketing Period which may be specified by Purchaser
in its sole discretion on no less than three Business Days’ prior notice to
Company (which notice may be conditioned upon the closing of the Debt Financing)
and (b) the last day of the Marketing Period. The date upon which the Closing
actually occurs is referred to herein as the “Closing Date”. As soon as
practicable after the Closing, Company and Merger Sub shall duly execute and
file a certificate of merger (the “Certificate of Merger”) in accordance with
the applicable provisions of the DLLCA. The Merger shall become effective at
such time as the Certificate of Merger is duly filed with the Office of the
Secretary of the State of the State of Delaware, unless Purchaser and Company
shall agree and specify a subsequent date or time in the Certificate of Merger,
in which case the Merger shall become effective at such subsequent date or time
(the time the Merger becomes effective being the “Effective Time”).
     Section 2.3 Effects of the Merger. The Merger will have the effects
provided in the applicable provisions of the DLLCA. Without limiting the
generality of the foregoing, at the Effective Time, except as otherwise provided
herein, all the property, rights, privileges, powers and franchises of Company
and Merger Sub shall vest in the

10



--------------------------------------------------------------------------------



 



Surviving Entity, and all claims, obligations, liabilities, debts and duties of
Company and Merger Sub shall become the claims, obligations, liabilities, debts
and duties of the Surviving Entity.
     Section 2.4 Limited Liability Company Agreement of the Surviving Entity.
The limited liability company agreement of Merger Sub, as in effect immediately
prior to the Effective Time, shall be the limited liability company agreement of
the Surviving Entity until thereafter changed or amended as provided therein or
by applicable Law.
     Section 2.5 Managers and Officers. (a) The managers of Merger Sub shall,
from and after the Effective Time, become the managers of the Surviving Entity
until their successors shall have been duly elected, appointed or qualified or
until their earlier death, resignation or removal in accordance with the limited
liability company agreement of the Surviving Entity and applicable Law.
          (b) The officers of the Company shall, from and after the Effective
Time, become the officers of the Surviving Entity until their successors shall
have been duly elected, appointed or qualified or until their earlier death,
resignation or removal in accordance with the limited liability company
agreement of the Surviving Entity and applicable Law.
     Section 2.6 Effect on the Equity Interests of Company and Merger Sub. As of
the Effective Time, by virtue of the Merger, and without any action on the part
of Merger Sub, Company or holders of the following equity interests (and, except
as otherwise agreed by Merger Sub and any applicable holder):
          (a) Each limited liability company interest of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one fully paid and nonassessable limited liability company unit of the
Surviving Entity.
          (b) Each Unit that is held by Company, Purchaser, Merger Sub or any
Subsidiary of such Persons (other than Rollover Units), in each case immediately
prior to the Effective Time, shall be automatically cancelled and retired and
shall cease to exist, and no consideration shall be delivered in exchange
therefor.
          (c) Each Rollover Unit issued and outstanding immediately prior to the
Effective Time shall be converted into and become one fully paid and
nonassessable limited liability company unit of the Surviving Entity. Pursuant
to, and subject to the terms of, the rollover agreements signed between
Purchaser and each Rollover Equity Holder, each Rollover Equity Holder shall be
entitled to its Allocable Share of additional consideration pursuant to
Section 2.13 or Section 2.14 hereof and the Escrow Account, if and when paid
pursuant to Section 2.13 or Section 2.14 hereof and the Escrow Agreement.

11



--------------------------------------------------------------------------------



 



          (d) Each Class C Unit, whether or not then vested or fully
exercisable, that is issued and outstanding immediately prior to the Effective
Time (other than those Units to be canceled pursuant to Section 2.6(b)) shall
become fully vested.
          (e) Each Unit issued and outstanding immediately prior to the
Effective Time (other than Rollover Units and those Units to be canceled
pursuant to Section 2.6(b)), including any Class C Units that shall become fully
vested pursuant to Section 2.6(d), shall be cancelled and automatically
converted into the right to receive its Allocable Share, in cash, without
interest.
     Section 2.7 Gross Purchase Price. The gross purchase price shall be equal
to $700,000,000 (the “Gross Purchase Price”).
     Section 2.8 Transaction Expenses. At least three Business Days before the
Closing Date, Company shall deliver to the Purchaser a schedule setting forth in
reasonable detail all Transaction Expenses, including those Transaction Expenses
paid prior to the Closing (the “Transaction Expense Schedule”).
     Section 2.9 Payment of Purchase Price; Merger Consideration. At the
Closing, the Purchaser shall pay the following amounts:
          (a) Purchaser shall deposit, by wire transfer or other immediately
available funds, with the administrative agent of the Credit Facility,
sufficient funds to pay in full (or cause to be satisfied and discharged) all
Indebtedness under the Credit Facility (determined in accordance with the
schedule to be provided by Company to Purchaser pursuant to Section 6.13(b)
hereof) pursuant to the applicable sections of the Credit Facility;
          (b) Purchaser shall deposit, by wire transfer or other immediately
available funds, with the trustee under the Indenture, sufficient funds to
redeem, defease or satisfy and/or discharge, as applicable, any Notes
outstanding as of Closing (including sufficient funds to pay interest or premium
(if any) thereon through the date of redemption and premiums or penalties that
would arise as a result of such redemption, defeasance or satisfaction and/or
discharge, as applicable) pursuant to the applicable section of the Indenture;
          (c) Purchaser shall deposit, or cause to be deposited, by wire
transfer or other immediately available funds, with the applicable Person
sufficient funds to pay in full any other Indebtedness of the type described in
clause (i) of the definition of Indebtedness of Company or any of its
Subsidiaries; and
          (d) Purchaser shall pay the Initial Cash Merger Consideration to the
Principal Equity Holder, as disbursement agent, by wire transfer or other
immediately available funds. The Initial Cash Merger Consideration, any amounts
payable to the Equity Holders pursuant to the Escrow Agreement (including any
amounts payable to the

12



--------------------------------------------------------------------------------



 



Rollover Equity Holders) and any amounts payable to the Equity Holders pursuant
to Section 2.13 or Section 2.14 (including any amounts payable to the Rollover
Equity Holders) shall be distributed to the Equity Holders by the Principal
Equity Holder, as disbursement agent.
     Section 2.10 Escrowed Amount. At the Closing:
          (a) Purchaser shall deliver to the Principal Equity Holder a copy of
the Escrow Agreement, duly executed by Purchaser;
          (b) The Principal Equity Holder shall deliver to Purchaser a copy of
the Escrow Agreement, duly executed by the Principal Equity Holder and the
Escrow Agent; and
          (c) Purchaser shall, subject to the terms and conditions of the Escrow
Agreement, deposit by wire transfer or other immediately available funds with
the Escrow Agent, the Escrowed Amount. For the avoidance of doubt, each Rollover
Equity Holder shall be entitled to its Allocable Share of the Escrow Account, if
and when paid pursuant to the Escrow Agreement.
     Section 2.11 Purchase Price Allocation.
          (a) The Parties agree that the Gross Purchase Price shall be allocated
in accordance with the rules under Sections 755 and 1060 of the Code and the
Treasury Regulations promulgated thereunder. The Purchaser shall prepare such
allocation subject to review by the Principal Equity Holder. The Parties agree
to act in accordance with the computations and allocations as determined
pursuant to this Section 2.11 in any relevant Tax Returns or filings, including
any forms or reports required to be filed pursuant to Sections 755 and 1060 of
the Code, the Treasury Regulations promulgated thereunder or any provisions of
local, state and foreign law, and to cooperate in the preparation of any such
forms and to file such forms in the manner required by applicable law.
          (b) Any issues with respect to the allocation which have not been
finally resolved within 60 days following Closing shall be referred to the
Independent Accounting Firm whose determination shall be final and binding upon
the Parties.
     Section 2.12 Withholding. The Parties believe that no amounts are required
to be deducted and withheld from amounts otherwise payable to any Person
pursuant to this Agreement under any provision of federal, state, local or
foreign Tax Law; provided, however, that the Purchaser shall be entitled to
deduct and withhold or cause to be deducted and withheld from amounts otherwise
payable to any Person pursuant to this Agreement such amounts as it is required
to deduct and withhold with respect to such payments under such provisions of
applicable federal state, local or

13



--------------------------------------------------------------------------------



 



foreign Tax Law set forth above. Any amounts so deducted and withheld will be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding was made.
     Section 2.13 Earn-Out.
          (a) On or before March 31, 2010, the Purchaser shall deliver to the
Principal Equity Holder a statement (the “Estimated Earn-Out EBITDA Statement”)
setting forth in reasonable detail its reasonable good faith calculation of
Earn-Out EBITDA (as defined in Section 2.13(h)). The Estimated Earn-Out EBITDA
Statement shall be prepared in accordance with GAAP (as in effect on the Balance
Sheet Date) and in a manner consistent (to the extent consistent with GAAP (as
in effect on the Balance Sheet Date)) with the same accounting principles,
practices, methodologies and policies used in the preparation of the Financial
Statements.
          (b) Upon receipt from the Purchaser, the Principal Equity Holder shall
have 30 days to review the Estimated Earn-Out EBITDA Statement (the “Earn-Out
EBITDA Review Period”). If the Principal Equity Holder disagrees with the
Purchaser’s computation of Earn-Out EBITDA, and the Principal Equity Holder’s
computation of Earn-Out EBITDA would result in an increase in the amount of the
Earn-Out Payment in excess of $1,500,000, the Principal Equity Holder may, on or
prior to the last day of the Earn-Out EBITDA Review Period, deliver a notice to
the Purchaser (the “Earn-Out EBITDA Notice of Objection”), which sets forth its
objection to the Purchaser’s calculation of Earn-Out EBITDA; provided, however,
that the Earn-Out EBITDA Notice of Objection shall include only objections based
on (i) failure to conform the calculation of Earn-Out EBITDA to the definition
of Earn-Out EBITDA and (ii) mathematical errors in the computation of Earn-Out
EBITDA. Any Earn-Out EBITDA Notice of Objection shall specify those items or
amounts with which the Principal Equity Holder disagrees, together with a
detailed written explanation of the reasons for disagreement with each such item
or amount, and shall set forth the Principal Equity Holder’s calculation of
Earn-Out EBITDA based on such objections. To the extent not set forth in the
Earn-Out EBITDA Notice of Objection, the Principal Equity Holder shall be deemed
to have agreed with the Purchaser’s calculation of all other items and amounts
contained in the Estimated Earn-Out EBITDA Statement. During the Earn-Out EBITDA
Review Period, the Purchaser and Company shall permit the Principal Equity
Holder and its Representatives upon reasonable notice to review the Purchaser’s
and Company’s working papers, books and records relating to the determination of
Earn-Out EBITDA and the Estimated Earn-Out EBITDA Statement, and the Purchaser
shall make reasonably available any employees of the Purchaser or Company
responsible for the calculation of Earn-Out EBITDA and the preparation of the
Estimated Earn-Out EBITDA Statement in order to respond to the reasonable
inquiries of the Principal Equity Holder.
          (c) Unless the Principal Equity Holder delivers the Earn-Out EBITDA
Notice of Objection to the Purchaser within the Earn-Out EBITDA Review

14



--------------------------------------------------------------------------------



 



Period, the Principal Equity Holder shall be deemed to have accepted the
Purchaser’s calculation of Earn-Out EBITDA and the Estimated Earn-Out EBITDA
Statement shall be final, conclusive and binding on all parties hereto. If the
Principal Equity Holder delivers the Earn-Out EBITDA Notice of Objection to the
Purchaser within the Earn-Out EBITDA Review Period, the Principal Equity Holder
and the Purchaser shall, during the 30 days following such delivery or any
mutually agreed extension thereof, use their reasonable best efforts to reach
written agreement on the disputed items and amounts in order to determine
Earn-Out EBITDA. If, at the end of such period or any mutually agreed extension
thereof, the Principal Equity Holder and the Purchaser are unable to resolve
their disagreements, they shall jointly retain and refer their disagreements to
the Independent Accounting Firm. The parties shall instruct the Independent
Accounting Firm promptly to review this Section 2.13 and to determine solely
with respect to the disputed items and amounts so submitted whether and to what
extent, if any, the Earn-Out EBITDA set forth in the Estimated Earn-Out EBITDA
Statement requires adjustment. The Independent Accounting Firm shall base its
determination solely on submissions by the Principal Equity Holder and the
Purchaser and not on an independent review. The Principal Equity Holder, Company
and the Purchaser shall make available to the Independent Accounting Firm all
relevant books and records and other items reasonably requested by the
Independent Accounting Firm. As promptly as practicable, but in no event later
than 30 days after its retention, the Independent Accounting Firm shall deliver
to the Principal Equity Holder and the Purchaser a report which sets forth its
resolution of the disputed items and amounts and its calculation of Earn-Out
EBITDA; provided, however, that in no event shall Earn-Out EBITDA as determined
by the Independent Accounting Firm be less than the Purchaser’s calculation of
Earn-Out EBITDA set forth in the Estimated Earn-Out EBITDA Statement nor more
than the Principal Equity Holder’s calculation of Earn-Out EBITDA set forth in
the Earn-Out EBITDA Notice of Objection. The decision of the Independent
Accounting Firm shall be final, conclusive, non-appealable and binding on the
parties. After final determination of Earn-Out EBITDA, the Principal Equity
Holder shall have no further right to make any claims against the Purchaser in
respect of any element of Earn-Out EBITDA that the Principal Equity Holder
raised or could have raised in the Earn-Out EBITDA Notice of Objection. The
Principal Equity Holder and the Purchaser shall each pay their own costs and
expenses incurred under this Section 2.13. The Independent Accounting Firm shall
allocate to Purchaser the portion of its fees, costs and expenses equal to the
portion of the contested amount of the Earn-Out Payment that is actually awarded
to Principal Equity Holder and shall allocate the remainder of its fees, costs
and expenses to the Principal Equity Holder.
          (d) For the purposes of this Agreement, “Final Earn-Out EBITDA” means
Earn-Out EBITDA: (i) as shown in the Estimated Earn-Out EBITDA Statement
delivered by the Purchaser to the Principal Equity Holder pursuant to
Section 2.13(a), if no Earn-Out EBITDA Notice of Objection with respect thereto
is timely delivered by the Principal Equity Holder to the Purchaser pursuant to
Section 2.13(b); or (ii) if an Earn-Out EBITDA Notice of Objection is so
delivered, (A) as agreed in writing

15



--------------------------------------------------------------------------------



 



by the Principal Equity Holder and the Purchaser pursuant to Section 2.13(c) or
(B) in the absence of such agreement, as shown in the Independent Accounting
Firm’s calculation delivered pursuant to Section 2.13(c).
          (e) Concurrently with the Purchaser’s delivery of the Estimated
Earn-Out EBITDA Statement, the Purchaser and Surviving Entity shall pay, or
cause to be paid, to the Principal Equity Holder, on behalf of the Equity
Holders, by wire transfer in immediately available funds, to an account
designated in writing by the Principal Equity Holder, an aggregate amount equal
to (i) an earn-out payment (an “Earn-Out Payment”) according to the following
Earn-Out EBITDA thresholds (each, an “Earn-Out EBITDA Threshold”), minus
(ii) the Transaction Expenses set forth in Section 2.13(e) of the Company
Disclosure Schedule:

          Earn-Out EBITDA   Earn-Out Payment
$0-$95,999,999
  $ 0  
$96,000,000
  $ 10,000,000  
$97,000,000
  $ 20,000,000  
$98,000,000
  $ 30,000,000  
$99,000,000
  $ 40,000,000  
$100,000,000 and above
  $ 50,000,000  

   The Earn-Out Payment shall be increased proportionately to the extent the
Earn-Out EBITDA falls between Earn-Out EBITDA Thresholds; provided that in no
event shall an Earn-Out Payment be payable if the Earn-Out EBITDA is less than
$96,000,000. For the avoidance of doubt, in no event shall the Earn-Out Payment
be greater than $50,000,000.
          (f) If Final Earn-Out EBITDA is greater than Earn-Out EBITDA set forth
in the Estimated Earn-Out EBITDA Statement by more than $150,000, Purchaser and
the Surviving Entity shall, within five Business Days after Final Earn-Out
EBITDA is determined, pay, or cause to be paid, to the Principal Equity Holder,
on behalf of the Equity Holders, by wire transfer in immediately available
funds, to an account designated in writing by the Principal Equity Holder, an
aggregate amount equal to the Earn-Out Adjustment, together with interest
thereon at the Prime Rate, calculated on the basis of the actual number of days
elapsed divided by 365, from the date on which the Estimated Earn-Out EBITDA
Statement is delivered to the date of payment, minus the Transaction Expenses
set forth in Section 2.13(e) of the Company Disclosure Schedule. The “Earn-Out
Adjustment” is equal to the difference between (i) the amount paid by Purchaser
and the Surviving Entity pursuant to Section 2.13(e) and (ii) the amount which
would have been required to have been paid by Purchaser and the Surviving Entity
pursuant to Section 2.13(e) if the Final Earn-Out EBITDA was used in the
calculation of such amount; provided that no Earn-Out Adjustment shall be
payable unless such adjustment is greater than $1,500,000.

16



--------------------------------------------------------------------------------



 



          (g) For purposes of this Section 2.13, “EBITDA” means net income plus
interest expense (net of interest income), Taxes based solely on Company’s net
income (excluding, for the avoidance of doubt, all Taxes historically treated by
Company as operational and included in EBITDA), depreciation and amortization as
reflected on the Company’s Consolidated Statement of Operations for the
applicable fiscal year, plus, solely to the extent deducted from the calculation
above,
          (i) fees and expenses related to the matter referenced in
Section 2.13(g)(i) of the Company Disclosure Schedule;
          (ii) severance expenses for officers of Company and its Subsidiaries
with the title of senior vice president or higher;
          (iii) any expenses, losses, charges or reserves (excluding the
internal costs of services provided by employees of Company or its subsidiaries)
related to any equity offering, acquisition, disposition, merger, minority
investment, joint venture or recapitalization or the incurrence or refinancing
of Indebtedness (including any redemption premiums, prepayment penalties and
prepayment premiums) (in each case, for any such action taken during the period
from and after the Closing and through and until December 31, 2009 and whether
or not consummated) and any amendment or modification to the terms of any such
transactions;
          (iv) any non-cash impairment charges related to goodwill,
extraordinary non-cash charges or charges related to purchase accounting;
          (v) the amount of management, monitoring, consulting, transaction and
advisory fees and related expenses paid (or any accruals related to such fees or
related expenses) (including by means of a dividend) during such period to the
Purchaser or any Affiliate;
          (vi) any consulting or administrative fees and non-cash expenses
incurred by the Company or a subsidiary in connection with any equity plan,
stock option plan or phantom or similar equity plan;
          (vii) (A) compensation or other fees paid to directors or members of
Company’s board of managers in excess of $270,000 in the aggregate; and (B)
non-recurring payments to any of the 15 most highly compensated members of
management of Company and its Subsidiaries as of the date of this Agreement;

17



--------------------------------------------------------------------------------



 



          (viii) information technology and related expenses (excluding
amortization and depreciation) to the extent they exceed $5,500,000;
          (ix) recurring or non-recurring costs incurred to achieve any
synergies resulting from, or relating to, the acquisition by Company or any of
its Subsidiaries of any assets, Person, division, operating unit, segment,
business, or line of business during the period from and after the Closing and
through and until December 31, 2009 (an “Acquired Business”); and
          (x) any losses arising from derivative instruments;
less, solely to the extent included in the calculation above,
          (i) any income or gain from the extinguishment of Indebtedness during
the period from and after the Closing and through and until December 31, 2009
and any amendment or modification to the terms of any such transaction;
          (ii) extraordinary non-cash gains;
          (iii) gains on any disposition, merger, minority investment, joint
venture or recapitalization (in each case, for any such action taken during the
period from and after the Closing and through and until December 31, 2009), and
any amendment or modification to the terms of any such transaction;
          (iv) income or gains related to the matter referenced in
Section 2.13(g)(i) of the Company Disclosure Schedule;
          (v) income or gains related to purchase accounting;
          (vi) any insurance proceeds (excluding proceeds from workers’
compensation insurance) to the extent the proceeds are included in EBITDA but
the loss giving rise to such proceeds are not so included; and
          (vii) any gains arising from derivative instruments.
          (h) For purposes of this Section 2.13, “Earn-Out EBITDA” means EBITDA
for the fiscal year ended December 31, 2009 less an amount equal to the EBITDA
for the fiscal year ended December 31, 2009 directly attributable to (i) any
Acquired Business and (ii) any synergies resulting from, or relating to, such
Acquired Business.

18



--------------------------------------------------------------------------------



 



          (i) Each item added or subtracted pursuant to Section 2.13(g) shall be
calculated without duplication of any other such item in 2.13(g) or subtraction
or addition of a corresponding item in Section 2.13(h) and regardless of whether
such other item is an addition to or subtraction from EBITDA or Earn-Out EBITDA.
          (j) For the avoidance of doubt, the parties agree that charges or
accruals, if any, relating to Company’s obligation to make the Earn-Out Payment
shall not be taken into account in calculating Earn-Out EBITDA.
          (k) Each item included in the calculation of Earn-Out EBITDA shall be
calculated in accordance with GAAP (as in effect on the Balance Sheet Date) and
in a manner consistent (to the extent consistent with GAAP (as in effect on the
Balance Sheet Date)) with the same accounting principles, practices,
methodologies and policies used in the preparation of the Financial Statements.
          (l) The Principal Equity Holder, as disbursement agent, shall
distribute to the Equity Holders (including the Rollover Equity Holders) such
Equity Holders’ Allocable Share of an Earn-Out Payment or Earn-Out Adjustment,
if any.
     Section 2.14 Conduct of the Companies During Earn-Out Period. From and
after the Closing and through and until December 31, 2009:
          (a) The Principal Equity Holder, on behalf of the Equity Holders,
acknowledges, understands and agrees that, after the Closing, Purchaser and its
Affiliates (including, from and after the Closing, the Surviving Entity and its
Subsidiaries) (i) have complete control and sole and absolute discretion with
respect to decisions concerning the operations of the business and assets of
Company and its Subsidiaries and (ii) are only required to take actions in
connection with Company and its Subsidiaries that Purchaser and its Affiliates
believe to be in the best interests of Purchaser and, as applicable, its
Affiliates, and do not owe any duties to the Equity Holders or their Affiliates
by virtue of Section 2.13 or this Section 2.14 (other than to make the Earn-Out
Payment); provided, however, (A) Purchaser shall not cause Company to take or
fail to take any action, and Company shall not take or fail to take any action,
in any such event with the purpose of frustrating the ability of the Principal
Equity Holder, on behalf of the Equity Holders, to receive the maximum
permissible Earn-Out Payment pursuant to Section 2.13 hereof and (B) Purchaser
shall not sell, transfer, assign or otherwise dispose of (directly or
indirectly) outside of the ordinary course of business assets used primarily in
Company’s business to a Person who is an Affiliate of Purchaser.
          (b) In the event that Company or any of its Subsidiaries disposes of
(i) any business set forth in Section 2.14(b) of the Company Disclosure Schedule
(each of such businesses, a “Specified Sold Business”), the Earn-Out EBITDA
shall be calculated including (A) any actual EBITDA contribution from such
Specified Sold Business from January 1, 2009 through the date of disposition of
such Specified Sold Business and (B) the projected EBITDA contribution from the
date of disposition of such

19



--------------------------------------------------------------------------------



 



Specified Sold Business through December 31, 2009 as set forth in the Company’s
budget for fiscal year 2009; or (ii) any other group of assets, Person, division
operating unit, segment, business, or line of business (any such business, an
“Other Sold Business”), (x) the Earn-Out EBITDA shall be calculated after having
excluded any EBITDA contribution from such Other Sold Business and (y) each of
the Earn-Out EBITDA Thresholds shall be proportionately reduced by a percentage
equal to (A) the EBITDA contributed by such Other Sold Business divided by
(B) the EBITDA of Company, in each case, for the twelve-month period ending on
the last day of the fiscal quarter immediately preceding such disposition.
          (c) In the event Purchaser shall (1) sell, transfer, assign or
otherwise dispose of (directly or indirectly) all or substantially all of the
business assets used primarily in Company’s business to a Person who is not an
Affiliate of Purchaser, or (2) consummate any consolidation, merger, combination
or other similar transaction in which the voting control of the surviving entity
is transferred to a Person who is not an Affiliate of Purchaser, or (3) sell,
transfer, assign or otherwise dispose of (directly or indirectly) voting equity
interests in Company if as a result of such sale, transfer, assignment or
disposition voting control of the surviving entity is transferred to a Person
who is not an Affiliate of Purchaser, the obligations of Purchaser hereunder
shall be accelerated and the Principal Equity Holder, on behalf of the Equity
Holders, shall immediately be entitled to and promptly receive $50,000,000 minus
the Transaction Expenses set forth in Section 2.13(e) of the Company Disclosure
Schedule.
          (d) No later than 45 days after the end of the fiscal quarters ending
March 31, June 30 and September 30, 2009, Company shall provide to the Principal
Equity Holder such financial information and management reports as are provided
to the lenders under any Indebtedness of Company along with other backup
information on “EBITDA” reasonably requested by Principal Equity Holder and
readily available.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY
     Except as set forth on the Company Disclosure Schedule to the extent set
forth in Section 10.9 hereof or as set forth in Company’s Annual Reports on Form
10-K for the years ended December 31, 2006 and December 31, 2007, Company’s
Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2008 and
Company’s Current Reports on Form 8-K filed since January 1, 2008, in each case,
filed with the SEC by the Company prior to the date hereof (excluding
disclosures set forth in the “Risk Factors” section, “Forward-Looking
Statements” or any other forward looking statements that are cautionary in
nature), Company represents and warrants to Purchaser and Merger Sub as follows:

20



--------------------------------------------------------------------------------



 



     Section 3.1 Corporate Status. Each of Company and its Subsidiaries is duly
incorporated or organized and validly existing under the Laws of its governing
jurisdiction and each (a) has all requisite corporate or limited liability
company power and authority to carry on its business as it is now being
conducted and (b) is duly qualified to do business and is in good standing in
each of the jurisdictions in which the ownership, operation or leasing of its
properties and assets and the conduct of the Business requires it to be so
qualified, except, in the case of clause (b), where the failure to be so
qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.
     Section 3.2 Authorization. Company has all requisite power and authority to
execute this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Company and the consummation by
Company of the transactions contemplated hereby have been duly and validly
authorized by the Board of Managers of Company and no other limited liability
company proceedings are necessary for Company to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Company, and (assuming due authorization, execution
and delivery by Purchaser and Merger Sub) constitutes a valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 3.3 No Conflict. Except as set forth in Section 3.3 of the Company
Disclosure Schedule and assuming all Governmental Filings and waiting periods
described in or contemplated by Section 3.4 have been obtained or made, or have
expired, the execution and delivery of this Agreement by Company and the
consummation by Company of the transactions contemplated hereby will not
(a) violate any applicable Law or Governmental Order to which Company or the
Subsidiaries of Company are subject or by which any properties or assets of
Company or any Subsidiary of Company are bound, (b) conflict with, result in a
violation or breach of, or constitute a default under, result in the
acceleration, cancellation, termination or modification of or create in any
party the right to accelerate, modify, terminate, cancel, or require the consent
of any Person under any Company Contract or (c) violate the charter, bylaws or
other organizational documents of Company or the Subsidiaries of Company, other
than, in the case of clauses (a) and (b) above, any such violations, conflicts,
breaches, defaults, cancellations, modifications, terminations, accelerations or
rights that would not reasonably be expected to have a Material Adverse Effect
and would not materially impair or delay Company’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby.
     Section 3.4 Governmental Filings. No filings or registrations with,
notifications to, or authorizations, consents or approvals of, a Governmental
Entity

21



--------------------------------------------------------------------------------



 



(collectively, “Governmental Filings”) are required to be obtained or made by
Company or the Subsidiaries of Company in connection with the execution and
delivery of this Agreement by Company or the consummation by Company of the
transactions contemplated hereby, except (a) compliance with and filings under
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), (b) compliance with and filings
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the rules and
regulations promulgated thereunder (the “HSR Act”), (c) Governmental Filings set
forth on Section 3.4 of the Company Disclosure Schedule and (d) such other
Governmental Filings, the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and would not
materially impair or delay Company’s ability to perform its obligations under
this Agreement or consummate the transactions contemplated hereby.
     Section 3.5 Capital Structure.
          (a) The authorized capital stock of Company consists of (i) 9,500,000
Class A Units, (ii) 200,000 Class B Units, and (iii) 300,000 Class C Units. As
of July 24, 2008 (the “Capitalization Date”), Company had (i) 890,985 Class A
Units issued and outstanding, (ii) 77,627 Class B Units issued and outstanding,
and (iii) 121,641 Class C Units issued and outstanding. Except as set forth in
the Company Operating Agreement and except as set forth in Section 3.5(a) of the
Company Disclosure Schedule, the Units are duly authorized, validly issued,
fully paid and nonassessable, free and clear of Encumbrances and have not been
issued in violation of preemptive or similar rights. Except as set forth in the
Company Operating Agreement and except as set forth in Section 3.5(a) of the
Company Disclosure Schedule, there are no (i) equity interests reserved for
issuance, (ii) outstanding obligations, options, warrants, convertible
securities or other rights, agreements or commitments relating to the equity
interests of Company or obligating Company to issue or sell or otherwise
transfer equity interests of Company, (iii) outstanding obligations of Company
to repurchase, redeem or otherwise acquire equity interests of Company or to
make any investment (in the form of a loan, capital contribution or otherwise)
in any other Person or (iv) voting trusts, equity holder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of the equity interests of Company. From the Capitalization Date to the
date of this Agreement, there have been no changes to the information set forth
in this Section 3.5. Company has no outstanding bonds, debentures, notes or
other obligations the holders of which have the right to vote (or are
convertible or exchangeable into or exercisable for securities having the right
to vote) with the holders of equity interests of Company or any of its
Subsidiaries on any matter. Company has made available to Purchaser a complete
and correct copy of the Company Operating Agreement, as in effect on the date
hereof.
          (b) Section 3.5(b) of the Company Disclosure Schedule sets forth, as
of the date hereof, a list of all Subsidiaries of Company, including its name,
its jurisdiction of incorporation or organization, its authorized and
outstanding capital stock (or other

22



--------------------------------------------------------------------------------



 



equity interests) and the percentage of its outstanding capital stock (or other
equity interests) owned by Company or a Subsidiary of Company (as applicable).
Except as set forth in Section 3.5(b) of the Company Disclosure Schedule, the
shares of outstanding capital stock (or other equity interests) of the
Subsidiaries of Company are duly authorized, validly issued, fully paid and
nonassessable and have not been issued in violation of preemptive or similar
rights, and are held of record by Company or a Subsidiary of Company (as
applicable), free and clear of Encumbrances. Except as set forth in
Section 3.5(b) of the Company Disclosure Schedule, there are no (i) equity
interests of any Subsidiary of Company reserved for issuance (ii) outstanding
obligations, options, warrants, convertible securities or other rights,
agreements or commitments relating to the capital stock (or other equity
interests) of the Subsidiaries of Company or obligating Company or its
Subsidiaries to issue or sell or otherwise transfer shares of the capital stock
(or other equity interests) of the Subsidiaries of Company, (iii) outstanding
obligations of the Subsidiaries of Company to repurchase, redeem or otherwise
acquire shares of their respective capital stock (or other equity interests) or
to make any investment (in the form of a loan, capital contribution or
otherwise) in any other Person or (iv) voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of shares of capital stock (or other equity interests) of the
Subsidiaries of Company. No Subsidiary of Company has any outstanding bonds,
debentures, notes or other obligations the holders of which have the right to
vote (or are convertible or exchangeable into or exercisable for securities
having the right to vote) with the stockholders or holder of equity interests of
Company or any of its Subsidiaries on any matter. Except as set forth in
Section 3.5(b) of the Company Disclosure Schedule, Company has made available to
Purchaser complete and correct copies of its Subsidiaries’ certificates of
incorporation and bylaws (or other similar constituent documents), as in effect
on the date hereof.
          (c) Other than the Subsidiaries of Company or as otherwise set forth
in Section 3.5(c) of the Company Disclosure Schedule, there are no Persons in
which any of Company or its Subsidiaries owns any equity interest.
          (d) As of the date of this Agreement the only outstanding Indebtedness
of Company and its Subsidiaries is: (i) $257,279,285.72 of outstanding principal
amount of Indebtedness under the Credit Facility, plus accrued and unpaid
interest; (ii) $178,865,040.21 principal amount of the Notes outstanding, plus
accrued and unpaid interest; (iii) $32,399,835 face amount in outstanding
letters of credit; and (iv) those amounts set forth in Section 3.5(d) of the
Company Disclosure Schedule.
     Section 3.6 SEC Filings.
          (a) Company has timely filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents
(including exhibits and all other information incorporated by reference)
required to be filed by it with the SEC since January 1, 2005 (the “Company SEC
Documents”). As of their respective dates, the Company SEC Documents complied as
to form in all material respects with the requirements of the Securities Act of
1933, as amended, and the rules

23



--------------------------------------------------------------------------------



 



and regulations promulgated thereunder, or the Exchange Act, as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Company
SEC Documents, and did not at the time they were filed (or if amended, restated
or superseded prior to the date hereof, then on the date of such filing) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. No Subsidiary of Company is subject to the periodic reporting
requirements of the Exchange Act. Company has made available (including, by
making such documents publicly available) to Purchaser correct and complete
copies of all material correspondence between the SEC, on the one hand, and
Company and any of its Subsidiaries, on the other hand, occurring since
January 1, 2005 and prior to the date hereof. To the Knowledge of Company, as of
the date hereof, none of the Company SEC Documents is the subject of ongoing SEC
review, outstanding SEC comment or outstanding SEC investigation.
          (b) Except as set forth in Section 3.6(b) of the Company Disclosure
Schedule, each of the consolidated financial statements (including, in each
case, any related notes thereto) contained in the Company SEC Documents and the
consolidated financial statements as of and for the quarterly period ended
June 30, 2008 set forth in Section 3.6(b) of the Company Disclosure Schedule
(collectively, the “Financial Statements”): (i) complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, (ii) was prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be indicated in the
notes thereto or, in the case of unaudited interim financial statements, as may
be permitted by the SEC with respect to unaudited interim financial statements
filed on Form 10-Q, Form 8-K or any successor form under the Exchange Act, and
(iii) fairly presented, in all material respects, the consolidated financial
position of Company and its Subsidiaries as at the respective dates thereof and
the consolidated results of Company’s operations and cash flows for the periods
indicated (subject, in the case of unaudited statements, to normal year-end
adjustments, and the absence of footnotes).
          (c) Company has established and maintains disclosure controls and
procedures over financial reporting (as such terms are defined in paragraphs
(e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by
Rule 13a-15 under the Exchange Act. Company’s disclosure controls and procedures
are designed to ensure that information required to be disclosed in Company’s
periodic reports filed or submitted under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the SEC, and that all material information is accumulated and
communicated to Company’s management as appropriate to allow timely decisions
regarding required disclosure and to make the certifications required pursuant
to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and, to the Knowledge
of Company, such disclosure controls and procedures are effective in timely
alerting Company’s principal executive officer and its principal financial
officer to

24



--------------------------------------------------------------------------------



 



material information required to be included in Company’s periodic reports
required under the Exchange Act. As of December 31, 2007, Company has concluded,
following an evaluation under the supervision and with the participation of
Company’s principal executive officer and its principal financial officer of the
effectiveness of Company’s disclosure controls and procedures, that Company’s
disclosure controls and procedures were effective.
     Section 3.7 Undisclosed Liabilities. Except for liabilities (a) which are
accrued or reserved against in the Balance Sheet (or reflected in the notes
thereto), (b) incurred since the Balance Sheet Date in the ordinary course of
business consistent with past practice which would not reasonably be expected to
have a Material Adverse Effect, or (c) included as Transaction Expenses in the
calculation of Initial Cash Merger Consideration, Company and its Subsidiaries
do not have any material liabilities of any nature, whether or not accrued,
contingent or otherwise.
     Section 3.8 Absence of Certain Changes. Except as set forth in Section 3.8
of the Company Disclosure Schedule, from the Balance Sheet Date, there has not
occurred any Material Adverse Change. Except as expressly contemplated by this
Agreement or as set forth in Section 3.8 of the Company Disclosure Schedule,
from the Balance Sheet Date through the date of this Agreement, Company and its
Subsidiaries have conducted the Business in the ordinary course in all material
respects, and none of Company or its Subsidiaries has:
          (a) amended its charter or bylaws or other organizational documents;
          (b) adopted a plan or agreement of liquidation, dissolution,
restructuring, merger, consolidation, restructuring, recapitalization,
amalgamation or other reorganization;
          (c) (i) issued, sold, transferred, pledged, disposed of or suffered
any Encumbrance on any shares of its capital stock (or other equity interests)
or other securities, (ii) granted any options, warrants or other rights to
purchase or obtain any shares of its capital stock (or other equity interests)
or other securities, (iii) split, combined, subdivided or reclassified any
shares of its capital stock (or other equity interests), (iv) established a
record date for, declared, set aside or paid any dividend or other distribution,
other than any dividend or distribution by a wholly-owned Subsidiary of Company
to any of Company or another wholly-owned Subsidiary of Company or (v) redeemed,
purchased or otherwise acquired any shares of its capital stock (or other equity
securities);
          (d) (i) redeemed, repurchased, prepaid, made any principal payments
on, defeased, cancelled, incurred or otherwise acquired, modified the terms of,
issued any or assumed, guaranteed or endorsed, or otherwise became responsible
for any Indebtedness, other than Indebtedness for letters of credit or fidelity,
surety or completion

25



--------------------------------------------------------------------------------



 



bonds, in each case, entered into in the ordinary course of business or
(ii) granted any Encumbrance (other than Permitted Encumbrances) in any assets
to secure any Indebtedness;
          (e) made any loan, advance or capital contribution to or investment in
any Person, other than wholly-owned Subsidiaries, in excess of $500,000;
          (f) except as required under the terms of any Company Plan, collective
bargaining agreement or Individual Agreement disclosed in the Company Disclosure
Schedule or as required by Law (it being understood that the foregoing
exceptions shall be disregarded in their entirety for purposes of this
Section 3.8(f), but fully applicable in respect of Section 6.1), (i) increased
(A) the benefits under any Company Plan, Individual Agreement or otherwise for
any consultant whose total annual compensation exceeds $150,000 or any officer
(which term shall not include security officers unless they serve as company
officers) or director of any of Company or its Subsidiaries or (B) the
compensation payable to any such officer, director or consultant of any of
Company or its Subsidiaries, (ii) amended or adopted any Company Plan or
Individual Agreement, or (iii) terminated the services of any such officer,
director or consultant of any of Company or its Subsidiaries except, in each of
clauses (i), (ii) and (iii), as would not reasonably be expected, individually
or in the aggregate, to materially increase the liabilities and obligations of
the Company after the Closing;
          (g) entered into or consummated any transaction involving the
acquisition of the business, stock, rights, assets or other properties of any
other Person for consideration in excess of $2,000,000, except pursuant to
existing Contracts provided to Purchaser prior to the date hereof;
          (h) sold, leased, pledged, licensed or otherwise disposed of any
amount of assets, rights or property (whether real, personal, tangible or
intangible, and including Intellectual Property) for consideration in excess of
$1,000,000, except pursuant to existing Contracts provided to Purchaser prior to
the date hereof;
          (i) except as may be required as a result of a change in Law or in
GAAP, changed any of its accounting principles or practices;
          (j) made or rescinded any material tax election with respect to
Company or its Subsidiaries, other than in the ordinary course of business;
          (k) (i) compromised or settled any Action (A) resulting in an
obligation to pay more than $500,000 for any individual Action or $4,000,000 for
all Actions in the aggregate (other than with respect to any claims for workers
compensation in the ordinary course of business) or (B) that restricts the
operation of the Business as currently conducted, or (ii) compromised or settled
any Action in respect of a claim to receive any payment of more than $500,000
for any individual claim or $4,000,000 for

26



--------------------------------------------------------------------------------



 



all claims in the aggregate (other than with respect to any claims for workers
compensation in the ordinary course of business);
          (l) entered into, renewed, materially amended, failed to renew,
cancelled or terminated any Company Contract or Contract which if entered into
prior to the date hereof would be a Company Contract, other than in the ordinary
course of business;
          (m) failed to maintain in full force and effect the material insurance
policies covering Company and its Subsidiaries and their respective properties,
assets and businesses in a form and amount consistent with past practices;
          (n) except as may be required by Law, entered into, amended in any
material respect, extended or otherwise modified in any material respect any
collective bargaining agreement; or
          (o) agreed or committed to take any of the actions described in
Sections 3.8(a) through 3.8(n).
     Section 3.9 Legal Proceedings. (a) Except as set forth in Section 3.9 of
the Company Disclosure Schedule, there are no Actions pending or, to the
Knowledge of Company, threatened against Company or the Subsidiaries of Company,
which (i) if adversely determined, would reasonably be expected to have a
Material Adverse Effect or (ii) challenge the validity or enforceability of this
Agreement or seek to enjoin or prohibit consummation of the transactions
contemplated hereby.
          (b) Except as set forth in Section 3.9 of the Company Disclosure
Schedule, none of Company or its Subsidiaries is subject to any Governmental
Order or settlement agreement or, to the Knowledge of Company, continuing
investigation by any Governmental Entity, which would reasonably be expected to
have a Material Adverse Effect or would materially impair or delay Company’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby.
     Section 3.10 Compliance with Laws. Except as set forth in Section 3.10 of
the Company Disclosure Schedule, Company and its Subsidiaries have been since
January 1, 2006, and are currently operating the Business in compliance with
applicable Laws (other than with respect to Environment Laws, which are the
subject of Section 3.11), other than non-compliance with applicable Laws that
would not reasonably be expected to have a Material Adverse Effect. All
approvals, permits and licenses of Governmental Entities (collectively,
“Permits”) required to conduct the Business as currently conducted have been
obtained by one or more of Company or its Subsidiaries and except as set forth
on Section 3.10 of the Company Disclosure Schedule, all such Permits are in full
force and effect and the Business is being operated in compliance therewith, and
there are no Actions pending or, to the Knowledge of Company,

27



--------------------------------------------------------------------------------



 



threatened to terminate rights under any such Permits, except, in each case, as
would not reasonably be expected to have a Material Adverse Effect (except that
this sentence shall not apply to Permits covered by Section 3.11(a)).
     Section 3.11 Environmental Matters. Except as set forth in Section 3.11 of
the Company Disclosure Schedule, or as would not reasonably be expected to have
a Material Adverse Effect:
          (a) Each of Company and its Subsidiaries has obtained all Permits that
are required under applicable Environmental Law for the operation of the
Business as currently being conducted and all such Permits are in full force and
effect and the Business is being operated in compliance therewith and there are
no Actions pending or, to the Knowledge of Company, threatened to terminate
rights under any such Permits;
          (b) Each of Company and its Subsidiaries is operating the Business in
compliance with, and, to the Knowledge of Company, has not violated any,
Environmental Laws;
          (c) To the Knowledge of Company, neither Company nor any of its
Subsidiaries has caused a release or discharge of any Hazardous Substances on,
under, in, from or about the Leased Real Property or any other location; and, to
the Knowledge of Company, there have been no Hazardous Substances that have been
released or discharged on, under, in, from or about the Leased Real Property,
any real property formerly leased by Company or any of its Subsidiaries, or any
property at which Company or its Subsidiaries perform or have performed services
as to which Company or any of its Subsidiaries is reasonably likely to be
subject to liability;
          (d) none of Company or its Subsidiaries has received any written
notice, demand, letter, information request or claim alleging a violation or
liability under any Environmental Law or a liability relating to the release of
or exposure to Hazardous Substances; none of Company or its Subsidiaries is
party to any Action or Governmental Order alleging material liability under any
Environmental Law or relating to Hazardous Substances;
          (e) None of Company or its Subsidiaries has, in connection with the
sale or acquisition of assets or a business, expressly agreed to assume or
retain liabilities pursuant to applicable Environmental Law or relating to
Hazardous Substances, that would reasonably be expected to result in a claim
against Company or any of its Subsidiaries; and
          (f) Company has made available all reports containing material
information relating to actual or potential liability of Company pursuant to
applicable Environmental Law or with respect to the release of or exposure to
Hazardous Substances, that are in the possession of Company or any of its
Subsidiaries, and that have been

28



--------------------------------------------------------------------------------



 



prepared (i) since January 1, 2005, or (ii) prior to that time, of which Company
has Knowledge.
          (g) As used herein, “Environmental Law” means any Law regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or of human health and safety with respect to the release of
or exposure to Hazardous Substances. “Hazardous Substance” means any substance
that is (i) listed, classified, regulated or defined pursuant to Environmental
Law, (ii) any pollutant, contaminant, hazardous waste, hazardous substance,
hazardous material, toxic substance, deleterious substance or dangerous good and
(iii) any petroleum product or by-product and any asbestos-containing material.
     Section 3.12 Taxes. Except as set forth in Section 3.12 of the Company
Disclosure Schedule: (a) Company and its Subsidiaries (i) have timely filed
(taking into account valid extensions) all material Tax Returns required to have
been filed by them and all such Tax Returns are complete and correct in all
material respects, (ii) have timely paid all material Taxes due and payable with
respect to such Tax Returns and (iii) with respect to any period for which Tax
Returns have not yet been filed or for which Taxes are not yet due or owing,
have made adequate accruals for such Taxes on the Financial Statements as
required by GAAP; (b) there are no pending or, to the Knowledge of Company,
threatened Actions for the assessment or collection of material Taxes with
respect to any of Company or its Subsidiaries; (c) there are no liens for
material Taxes against any of the assets of any of Company or its Subsidiaries,
other than Permitted Encumbrances; (d) none of Company or its Subsidiaries has
executed or filed with any Tax authority any agreement extending the period for
assessment or collection of any material Taxes; (e) no written claim has been
received from a Governmental Entity in a jurisdiction where Company or any
Subsidiary does not file Tax Returns asserting that Company or any Subsidiary is
or may be subject to taxation in any such jurisdiction; (f) Company and its
Subsidiaries have materially complied with all applicable Tax Laws relating to
the payment and withholding of Taxes and have duly and timely withheld and paid
over to the appropriate Governmental Entity all material amounts required to be
so withheld and paid under all applicable Tax Laws; (g) for U.S. federal income
tax purposes Company and each of its Subsidiaries, other than Allied Security
Finance Corp., are treated as partnerships or disregarded entities and are not
taxable as corporations and have not been taxable as corporations since their
respective formations; (h) other than the Company Operating Agreement, neither
Company nor any of its Subsidiaries is a party to, or bound by, or has any
obligation under, any Tax allocation or sharing agreement or similar contract or
arrangement or any agreement that obligates it to make any payment computed by
reference to the Taxes, taxable income or taxable losses of any other Person;
(i) neither Company nor any of its Subsidiaries has participated in or has any
liability or obligation with respect to any “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4; (j) Company and each of its
Subsidiaries that is treated as a partnership for U.S. federal income tax
purposes has made and maintained a valid election under Section 754 of the Code;
(k) no closing agreement pursuant to Section 

29



--------------------------------------------------------------------------------



 



7121 of the Code (or any similar provision of any state, local or foreign law)
has been entered into by or with respect to Company or any of its Subsidiaries;
(l) neither Company nor any of its Subsidiaries will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date, (ii) “closing agreement” as described in Section 7121 of
the Code (or any corresponding or similar provision of state or local income Tax
law) executed on or prior to the Closing Date, (iii) intercompany transactions
or any excess loss account described in Treasury Regulations under Section 1502
of the Code (or any corresponding or similar provision of state or local income
Tax law), (iv) installment sale or open transaction disposition made on or prior
to the Closing Date, or (v) prepaid amount received on or prior to the Closing
Date; and (m) none of Company’s or any of its Subsidiaries’ section 197
intangibles described in subparagraph (A) or (B) of Section 197(d)(1) of the
Code are excluded from the term “amortizable Section 197 intangible” by reason
of Section 197(f)(9) of the Code.
     Section 3.13 Labor. Except as set forth in Section 3.13 of the Company
Disclosure Schedule: (a) none of Company or its Subsidiaries is a party to any
collective bargaining agreement or similar arrangement with any labor union,
including any memorandum of understanding or neutrality agreement, applicable to
employees of any of Company or its Subsidiaries, nor is any such agreement
currently being negotiated; (b) no work stoppage, strike, slowdown or similar
labor dispute involving any of Company or its Subsidiaries is pending, has
occurred in the two years preceding the date hereof or, to the Knowledge of
Company, is threatened; (c) to the Knowledge of Company, no union organization
effort is presently being made or threatened on behalf of any labor union with
respect to employees of Company or its Subsidiaries; (d) there is no material
unfair labor practice charge or complaint pending or, to the Knowledge of
Company or its Subsidiaries, threatened against or otherwise affecting Company
or its Subsidiaries; (e) neither Company nor any of its Subsidiaries is a party
to, otherwise bound by, or the subject of any consent decree with any
Governmental Entity relating to employees or employment practices; (f) neither
Company nor any of its Subsidiaries has effectuated a “plant closing” or “mass
layoff” since January 1, 2006 that gave rise or would reasonably be expected to
give rise to any material liability under the Worker Adjustment and Retraining
Notification Act of 1988 (together with any similar state or local law, rule or
regulation, “WARN”); and (g) Company and its Subsidiaries are operating the
Business in compliance with all Labor Laws relating to employees or employment
practices, other than non-compliance which would not reasonably be expected to
have a Material Adverse Effect. “Labor Laws” means any applicable Law relating
to employment standards, health and safety, labor relations, unemployment and
workers’ compensation insurance, equal opportunity, and/or wages, hours and
terms and conditions of employment.

30



--------------------------------------------------------------------------------



 



     Section 3.14 Employee Benefit Plans.
          (a) Section 3.14(a) of the Company Disclosure Schedule contains a true
and complete list of each (i) material deferred compensation, incentive
compensation, stock purchase, stock option and other equity compensation plan,
arrangement, program or agreement; each material severance or termination pay,
medical, surgical, hospitalization, life insurance and other “welfare” plan,
fund or program (within the meaning of section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)); each material
profit-sharing, stock bonus or other “pension” plan, fund or program (within the
meaning of section 3(2) of ERISA); and each other material employee benefit
plan, fund, program or agreement, that in each case is sponsored, maintained or
contributed to by Company or its Subsidiaries or to which Company or its
Subsidiaries is a party or under which Company or its Subsidiaries currently has
or would reasonably be expected in the future have any liability, that, in any
such case, is for the benefit of any current or former employee, consultant,
officer or director of Company or any of its Subsidiaries (whether or not
material, the “Plans”); and (ii) each material employment, termination or
severance agreement that is sponsored or maintained by Company, any of its
Subsidiaries or the Principal Equity Holder, or to which Company, its
Subsidiaries, or the Principal Equity Holder is a party or under which Company,
its Subsidiaries or the Principal Equity Holder currently has or would
reasonably be expected in the future have any liability (the “Individual
Agreements”). Section 3.14(a) of the Company Disclosure Schedule indicates which
of the Plans are sponsored, entered into, or maintained solely by Company or any
of its Subsidiaries (the “Company Plans”).
          (b) Company has heretofore made available to Purchaser true and
complete copies of each Plan and Individual Agreement, other than any
“multiemployer plan,” as defined in Section 3(37) of ERISA, and any amendments
thereto and, with respect to each Plan, any related trust or other funding
vehicle and any reports or summaries required under ERISA or the Code (as well
as any actuarial or periodic reports that are regularly produced in respect of
such Plan).
          (c) Except as set forth on Section 3.14(c) of the Company Disclosure
Schedule, no Plan is (i) a “defined benefit plan” described in Section 414(j) of
the Code, or (ii) a “multiemployer pension plan,” as defined in section 3(37) of
ERISA, and none of Company or its Subsidiaries would reasonably be expected to
have any liability in respect of any such defined benefit plan or multiemployer
plan by reason of its affiliation with any business or entity.
          (d) Each Plan and Individual Agreement has been established, operated
and administered in all material respects in accordance with its terms and
applicable Law, including ERISA and the Code.
          (e) Except as would not reasonably be likely to result in a Material
Adverse Effect, with respect to each Plan that is not a Company Plan, no event
or circumstance exists that would be expected to result in liability to
Purchaser.

31



--------------------------------------------------------------------------------



 



          (f) Except as set forth in Section 3.14(f) of the Company Disclosure
Schedule, no Plan or Individual Agreement provides medical, surgical,
hospitalization, death, life or other insurance or similar benefits (whether or
not insured) for current or former employees, officers, consultants or directors
of Company or any Subsidiary thereof for periods extending beyond their
retirement or other termination of service, other than coverage mandated by
applicable Law.
          (g) Except as set forth in Section 3.14(g) of the Company Disclosure
Schedule, the entry into this Agreement, approval hereof and consummation of the
transactions contemplated by this Agreement (whether alone or in conjunction
with any other event) will not (i) entitle any current or former employee,
officer, consultant or director of Company or any of its Subsidiaries to
severance pay, or other payment under any Plan or Individual Agreement,
(ii) accelerate the time of payment or vesting, or increase the amount of
compensation due any such employee, under any Plan or Individual Agreement, or
(iii) result in any payment or benefit that is not deductible by reason of
Section 280G of the Code.
          (h) There are no material pending, threatened or anticipated claims by
or on behalf of any Plan, by any employee or beneficiary covered under any such
Plan, or otherwise involving any such Plan (other than routine claims for
benefits) or any Individual Agreement.
     Section 3.15 Company Contracts.
          (a) Section 3.15(a) of the Company Disclosure Schedule identifies
Contracts in effect as of the date of this Agreement to which any of Company or
its Subsidiaries is a party or by which any of them is otherwise expressly
bound, which are in the categories listed below (collectively, the “Company
Contracts”); provided, however, that a Contract referenced by more than one
description need only be listed once on the Company Disclosure Schedule:
          (i) any partnership, joint venture, profits sharing or similar
Contract with a third party;
          (ii) any Individual Agreement or consulting Contract requiring payment
by Company or any of its Subsidiaries of base annual compensation in excess of
$200,000;
          (iii) any Contract that limits or purports to limit the ability of
Company or its Subsidiaries to compete in any line of business or with any
Person or in any geographic area or during any period of time;
          (iv) any Contract relating to the incurrence of Indebtedness in excess
of $2,000,000;

32



--------------------------------------------------------------------------------



 



          (v) any Contract with representatives, sales agencies or franchisees
which in any case involve the payment or potential payment, pursuant to the
terms of any such Contract, by or to Company or its Subsidiaries of more than
$2,000,000 annually or on a one time basis;
          (vi) any Contract with customers that involve the payment to Company
or its Subsidiaries of more than $5,000,000 annually;
          (vii) any Contract that commits capital expenditures after the date
hereof in an amount in excess of $2,000,000;
          (viii) any Contract entered into within the past five years relating
to the disposition or acquisition of any assets and properties individually or
in the aggregate material to the Business and under which Company or its
Subsidiaries has a continuing obligation with respect to an “earn-out”,
contingent purchase price or similar contingent payment obligation or a
continuing indemnification obligation of Company;
          (ix) any fidelity or surety bond or completion bond;
          (x) any Contract entered into between or among Company or its
Subsidiaries, on the one hand, and any Equity Holder, officer, manager, director
or Affiliate (other than Company or any of its Subsidiaries) of an Equity
Holder, on the other hand, other than Contracts for the provision of security
guarding or background screening services entered into in the ordinary course of
business;
          (xi) any Contracts that contain any severance pay or provide for
payments to be made in the event of a change in control of Company;
          (xii) any collective bargaining agreement or similar written agreement
with any labor union;
          (xiii) any Contract entered into outside of the ordinary course of
business by which either Company or any Subsidiary of Company grants or is
granted any rights to any material Intellectual Property;
          (xiv) any other Contract, not otherwise covered by clauses (i) through
(xiii) of this Section 3.15(a), that requires payments by or to any of Company
or its Subsidiaries in excess of $5,000,000 during the current fiscal year; and

33



--------------------------------------------------------------------------------



 



          (xv) other than any non-binding bid, any commitment to enter into any
agreement of the type described in clauses (i) through (xiv) of this Section
3.15(a).
          (b) Except as set forth on Section 3.15(b) of the Company Disclosure
Schedule, as of the date hereof, the Purchaser either has been supplied with, or
has been given access to, a true and correct copy of all written Company
Contracts, together with all material amendments, waivers or other changes
thereto. Except as set forth in Section 3.15(b) of the Company Disclosure
Schedule, (i) each Company Contract (A) constitutes a valid and binding
obligation of Company or the Subsidiary of Company party thereto and
(B) assuming such Company Contract is a valid and binding obligation of and
enforceable against the other parties thereto, is enforceable against Company or
the Subsidiary of Company that is a party thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity) and (ii) none of Company or its Subsidiaries
is in breach or default under any Company Contract, except, in each case, where
such breach or default, would not reasonably be expected to have a Material
Adverse Effect (and none of Company or its Subsidiaries has given notice of a
material breach of default to any other party thereunder).
     Section 3.16 Insurance. Section 3.16 of the Company Disclosure Schedule
contains a correct and complete list of all insurance policies maintained by or
on behalf of Company and its Subsidiaries with respect to their properties,
assets and the Business as of the date hereof (the “Current Policies ”),
including summaries of the material terms of such insurance policies. All
unexpired insurance policies (including policies under which claims are pending
or could be filed) relating to the Business that have been issued since
January 1, 2003 (a) have been issued by insurers which, to the Knowledge of
Company, are reputable and financially sound, (b) provide coverage for the
operations conducted by Company and its Subsidiaries of a scope and coverage
consistent, in all material respects, with customary practice in the industries
in which Company and its Subsidiaries operate and (c) are in full force and
effect. The Current Policies are in full force and effect. Company makes no
representation or warranty that such insurance will be continued or is
continuable after the Closing. As of the date hereof, there is no claim by
Company or any of its Subsidiaries pending under any such policies as to which
coverage has been denied or disputed in writing by the applicable insurer. All
premiums due and payable under all such policies have been paid and Company or
its Subsidiary, as applicable, is in compliance with the terms and conditions of
such policies other than non-compliance which would not reasonably be expected
to have a Material Adverse Effect. Since the inception of the Current Policies,
no written notice of cancellation, termination or non-renewal has been received
by Company with respect to any of such policies.
     Section 3.17 Title to Assets; Real Property.

34



--------------------------------------------------------------------------------



 



          (a) Except as set forth in Section 3.17(a) of the Company Disclosure
Schedule and for any exceptions which would not reasonably be expected to have a
Material Adverse Effect, Company and its Subsidiaries have good and valid title
to, or a valid right to use, the personal property shown on the Balance Sheet or
acquired after the date thereof, free and clear of all Encumbrances other than
Permitted Encumbrances, except for personal property disposed of in the ordinary
course of business consistent with past practice since the Balance Sheet Date.
          (b) Company and its Subsidiaries do not own any real property.
          (c) Section 3.17(c) of the Company Disclosure Schedule sets forth a
list of all of the material leases, material subleases or other material
instruments or material permits pursuant to which Company or any of its
Subsidiaries holds a leasehold or subleasehold estate or other right to use or
occupy any interest in real property (the “Company Leases”) and each leased or
subleased parcel of real property in which Company or any of its Subsidiaries is
a tenant, subtenant or occupant thereunder (the “Leased Real Property”). The
Company has delivered or made available to Purchaser true and complete copies of
the Company Leases. Except as set forth in Section 3.17(c) of the Company
Disclosure Schedule, (i) each Company Lease (A) constitutes a valid and binding
obligation of Company or the Subsidiary of Company party thereto and
(B) assuming such Company Lease is a valid and binding obligation of, and
enforceable against, the other parties thereto, is enforceable against Company
or the Subsidiary of Company that is a party thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity); (ii) none of Company or its Subsidiaries is
in breach or default under any Company Lease, except, in each case, where such
breach or default, would not reasonably be expected to have a Material Adverse
Effect; (iii) since January 1, 2006, none of Company or its Subsidiaries has
received or delivered a written notice of default or objection to any party to
any Company Lease to pay and perform its obligations, and, to the Knowledge of
Company, no event has occurred or circumstance exists which, with the delivery
of notice, the passage of time or both, would constitute a breach or default, or
permit the termination, modification, cancellation or acceleration of rent under
such Company Lease, except, in each case, as would not reasonably be expected to
have a Material Adverse Effect; and (iv) Company or one of its Subsidiaries, as
applicable, holds a good and valid leasehold interest in all Leased Real
Property free and clear of all Encumbrances, other than Permitted Encumbrances.
          (d) Except as set forth in Section 3.17(d) of the Company Disclosure
Schedule, Company is not a party to any lease, sublease, concession agreement,
use and occupancy agreement, assignment or similar arrangement under which
Company or any of its Subsidiaries is a sub-lessor or assignor of the Leased
Real Property.

35



--------------------------------------------------------------------------------



 



     Section 3.18 Intellectual Property.
          (a) Section 3.18(a) of the Company Disclosure Schedule sets forth, for
Company Intellectual Property owned by any of Company or its Subsidiaries, a
list of all material (i) issued Patents, (ii) Trademark applications and
registrations (including internet domain name registrations) and (iii) Copyright
applications and registrations.
          (b) Except as would not reasonably be expected to have a Material
Adverse Effect, or as set forth in Section 3.18(b) of the Company Disclosure
Schedule, (i) the conduct of the Business as currently conducted does not
infringe or otherwise violate any Person’s Intellectual Property, and there is
no such claim pending or threatened against any of Company or its Subsidiaries,
and (ii) to the Knowledge of Company, no Person is infringing or otherwise
violating any Company Intellectual Property owned by any of Company or its
Subsidiaries, and no such claims are pending or threatened against any Person by
any of Company or its Subsidiaries.
     Section 3.19 Affiliate Transactions. Except as set forth in Section 3.19 of
the Company Disclosure Schedule and except for Contracts for the provision of
security guarding or background screening services entered into in the ordinary
course of business on arms’ length terms, there are no Contracts providing for
the provision of services or any other business arrangements between any of
Company or its Subsidiaries, on the one hand, and any Equity Holder, officer,
manager, director or Affiliate (other than Company or any of its Subsidiaries)
of any Equity Holder, on the other hand.
     Section 3.20 No Appraisal Rights; No Vote of Equity Holders. No Equity
Holder has any appraisal rights or dissenters’ rights to demand an appraisal of
Units, including any of the foregoing that would be triggered by or be
applicable to the Merger. No vote or other action of any Equity Holders is
required by Law or the Company Operating Agreement to approve this Agreement,
approve the transactions contemplated by this Agreement or consummate the Merger
and the other transactions contemplated hereby.
     Section 3.21 Brokers. No broker, investment banker, financial advisor or
other Person, other than Credit Suisse Securities (USA) LLC and Lehman Brothers
Inc., the fees and expenses for which shall be paid by Company, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Company or any of its Affiliates.
Prior to the date hereof, Company has delivered to Purchaser complete (other
than redacted fee information) and accurate copies of all Contracts under which
any such fees or expenses are payable and all indemnification and other
Contracts related to the engagement of the Persons to whom such fees are payable
and, at Closing, Company shall deliver to Purchaser complete and accurate copies
of all such Contracts.

36



--------------------------------------------------------------------------------



 



     Section 3.22 Disclaimer of Warranties. NOTWITHSTANDING ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY, COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES
TO PURCHASER, MERGER SUB OR ANY OTHER PERSON IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE
III. ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE
DISCLAIMED BY COMPANY.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL EQUITY HOLDER
     The Principal Equity Holder represents and warrants to Purchaser and Merger
Sub as follows:
     Section 4.1 Corporate Status. The Principal Equity Holder is duly
incorporated and validly existing under the Laws of Delaware and (a) has all
requisite corporate power and authority to carry on its business as it is now
being conducted and (b) is duly qualified to do business and is in good standing
in its jurisdiction of organization.
     Section 4.2 Authorization. The Principal Equity Holder has all requisite
power and authority to execute this Agreement and to consummate the transactions
contemplated hereby, including acting as disbursement agent for the disbursement
of the Merger Consideration to the Equity Holders. The execution and delivery of
this Agreement by the Principal Equity Holder and the consummation by the
Principal Equity Holder of the transactions contemplated hereby have been duly
and validly authorized by the Board of Directors of the Principal Equity Holder
and no other corporate proceedings are necessary for the Principal Equity Holder
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Principal
Equity Holder, and (assuming due authorization, execution and delivery by
Purchaser and Merger Sub) constitutes a valid and binding obligation of the
Principal Equity Holder, enforceable against the Principal Equity Holder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
     Section 4.3 No Conflict. Assuming all Governmental Filings and waiting
periods described in or contemplated by Section 3.4 have been obtained or made,
or have expired, the execution and delivery of this Agreement by the Principal
Equity Holder and the consummation by the Principal Equity Holder of the
transactions contemplated hereby will not (a) violate any applicable Law or
Governmental Order to which the Principal Equity Holder is subject or by which
any properties or assets of the

37



--------------------------------------------------------------------------------



 



Principal Equity Holder are bound, (b) except as set forth on Section 4.3 of the
Company Disclosure Schedule, conflict with, result in a violation or breach of,
or constitute a default under, result in the acceleration, cancellation,
termination or modification of or create in any party the right to accelerate,
modify, terminate, cancel, or require the consent of any Person under any
material Contract to which the Principal Equity Holder is bound or (c) violate
the charter, bylaws or other organizational documents of the Principal Equity
Holder, other than, in the case of clauses (a) and (b) above, any such
violations, conflicts, breaches, defaults, cancellations, modifications,
terminations, accelerations or rights that would not reasonably be expected to
materially impair or delay the Principal Equity Holder’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby.
     Section 4.4 Brokers. Neither the Principal Equity Holder nor any of its
Affiliates (other than Company or its Subsidiaries) has entered into nor will
enter into any contract, agreement, arrangement or understanding with any
broker, finder or similar agent or any Person which will result in the
obligation of Purchaser, Merger Sub, Company or any of their respective
Affiliates to pay any finder’s fee, brokerage fees or commission or similar
payment in connection with the transactions contemplated hereby.
     Section 4.5 Disclaimer of Warranties. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, THE PRINCIPAL EQUITY HOLDER MAKES NO REPRESENTATIONS
OR WARRANTIES TO PURCHASER, MERGER SUB OR ANY OTHER PERSON IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS SPECIFICALLY SET
FORTH IN THIS ARTICLE IV. ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER
EXPRESS OR IMPLIED, ARE DISCLAIMED BY THE PRINCIPAL EQUITY HOLDER.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser and Merger Sub represent and warrant to the Principal Equity
Holder and Company as follows:
     Section 5.1 Corporate Status. Each of Purchaser and Merger Sub is duly
organized and validly existing under the Laws of its governing jurisdiction and
(a) has all requisite limited liability company power and authority to carry on
its business as it is now being conducted and (b) is duly qualified to do
business in each of the jurisdictions in which the ownership, operation or
leasing of its properties and assets and the conduct of its respective business
requires it to be so qualified, except, in the case of clause (b), where the
failure to be so qualified would not reasonably be expected to materially impair
or delay each of Purchaser’s or Merger Sub’s ability to perform its respective
obligations under this Agreement or consummate the transactions contemplated
hereby.

38



--------------------------------------------------------------------------------



 



     Section 5.2 Authorization. Each of Purchaser and Merger Sub has all
requisite power and authority to execute this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by each of Purchaser and Merger Sub and the consummation by each of Purchaser
and Merger Sub of the transactions contemplated hereby have been duly and
validly authorized by (i) the managing member of Purchaser, (ii) the managing
member of Merger Sub, and (iii) Purchaser as the managing member of Merger Sub,
and no other limited liability company proceedings are necessary for Purchaser
or Merger Sub to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by each
of Purchaser and Merger Sub and (assuming due authorization, execution and
delivery by the other parties hereto) this Agreement constitutes a valid and
binding obligation of each of Purchaser and Merger Sub, enforceable against
Purchaser and Merger Sub, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar Laws relating to or affecting creditors’ rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     Section 5.3 No Conflict. Assuming all Governmental Filings and waiting
periods described in or contemplated by Section 5.4 have been obtained or made,
or have expired, the execution and delivery of this Agreement by Purchaser and
Merger Sub and the consummation by each of Purchaser and Merger Sub of the
transactions contemplated hereby will not (a) violate any applicable Law or
Governmental Order to which Purchaser and Merger Sub are subject or by which any
properties or assets of Purchaser and Merger Sub are bound, (b) conflict with,
result in a violation or breach of, or constitute a default under, result in the
acceleration, cancellation, termination or modification of or create in any
party the right to accelerate, modify, terminate, cancel, or require the consent
of any Person under any material Contract to which Purchaser or Merger Sub are
bound or (c) violate the charter, bylaws or other organizational documents of
Purchaser or Merger Sub, other than, in the case of clauses (a) and (b) above,
any such violations, conflicts, breaches, defaults, cancellations,
modifications, terminations, accelerations or rights that would not reasonably
be expected to materially impair or delay Purchaser’s or Merger Sub’s ability to
perform its obligations under this Agreement or consummate the transactions
contemplated hereby.
     Section 5.4 Government Filings. No Governmental Filings are required to be
obtained or made by any of Purchaser, Merger Sub or their respective Affiliates
in connection with the execution and delivery of this Agreement by Purchaser and
Merger Sub or the consummation by each of Purchaser and Merger Sub of the
transactions contemplated hereby (collectively, the “Purchaser Governmental
Filings”), except (a) compliance with and filings under the Exchange Act,
(b) compliance with and filings under the HSR Act and (c) such other
Governmental Filings, the failure of which to be obtained or made would not
reasonably be expected to materially impair or delay

39



--------------------------------------------------------------------------------



 



each of Purchaser’s or Merger Sub’s ability to perform its respective
obligations under this Agreement or consummate the transactions contemplated
hereby.
     Section 5.5 Legal Proceedings. There are no Actions pending or, to the
knowledge of Purchaser or Merger Sub, threatened in writing against any of
Purchaser, Merger Sub or their respective Affiliates, which (a) if adversely
determined, would reasonably be expected to materially impair or delay each of
Purchaser’s or Merger Sub’s ability to perform its respective obligations under
this Agreement or consummate the transactions contemplated hereby or
(b) challenge the validity or enforceability of this Agreement or seek to enjoin
or prohibit consummation of the transactions contemplated hereby. Neither
Purchaser, Merger Sub nor any of their respective Affiliates is subject to any
Governmental Order or settlement agreement or, to the knowledge of Purchaser or
Merger Sub, continuing investigation by any Governmental Entity, that would
reasonably be expected to materially impair or delay each of Purchaser’s or
Merger Sub’s ability to perform its respective obligations under this Agreement
or consummate the transactions contemplated hereby.
     Section 5.6 Funding.
          (a) Exhibit C attached hereto sets forth true, accurate and complete
copies of executed commitment letters from (i) Credit Suisse, Credit Suisse
Securities (USA) LLC, General Electric Capital Corporation, GE Capital Markets,
Inc., HSBC Bank USA, National Association and HSBC Securities (USA) Inc. (the
“Senior Debt Commitment Letter”), pursuant to which, and subject to the terms
and conditions thereof, the lender parties thereto have committed to lend the
amounts set forth therein to Merger Sub for the purpose of funding the
transactions contemplated hereby, and (ii) DLJ Investment Partners III, L.P.,
DLJ Investment Partners, L.P., IP III Plan Investors, L.P., OCM Mezzanine Fund
II, L.P., Apollo Investment Corporation and Credit Suisse (the “Subordinated
Debt Commitment Letter” and together with the Senior Debt Commitment Letter, the
“Debt Commitment Letters”), pursuant to which, and subject to the terms and
conditions thereof, the lender parties thereto have committed to lend the
amounts set forth therein from Merger Sub or the Surviving Entity for the
purpose of funding the transactions contemplated hereby. The financing
contemplated by the Debt Commitment Letters is referred to as the “Debt
Financing.” Exhibit D attached hereto sets forth a true, accurate and complete
copy of the executed commitment letter (the “Equity Commitment Letter” and
together with the Debt Commitment Letters, the “Financing Commitments”) from
Blackstone Capital Partners V L.P. (the “Investor”) pursuant to which the
Investor has committed to invest, or cause the investment of, the amount set
forth therein (the “Equity Financing” and together with the Debt Financing, the
“Financing”).
          (b) As of the date of this Agreement, the Financing Commitments are in
full force and effect and have not been withdrawn or terminated or otherwise
amended or modified in any respect. Each of the Financing Commitments, in the
form so delivered, is a legal, valid and binding obligation of Merger Sub and,
if

40



--------------------------------------------------------------------------------



 



applicable, Purchaser and, to the knowledge of Merger Sub and, if applicable,
Purchaser, the other parties thereto. Except for the fee letter and other side
letters with respect to fee and other related arrangements (in each case, that
do not relate to the availability or conditionality of the Debt Financing),
there are no other agreements, side letters or arrangements relating to the Debt
Financing as of the date hereof. As of the date of this Agreement, no event has
occurred which, with or without notice, lapse of time or both, would constitute
a default or breach on the part of Purchaser or Merger Sub under any term or
condition of the Financing Commitments, and, as of the date hereof, neither
Purchaser nor Merger Sub has reason to believe that it will be unable to satisfy
on a timely basis any term or condition of closing to be satisfied by it
contained in the Financing Commitments or that any portion of the Financing to
be made thereunder will otherwise not be available to Purchaser or Merger Sub on
a timely basis to consummate the Merger. Purchaser and Merger Sub have fully
paid any and all commitment fees or other fees required by the Financing
Commitments to be paid on or before the date of this Agreement. The aggregate
proceeds from the Financing, if and when funded in accordance with their terms,
together with Company’s cash on hand at Closing, will be sufficient for the
satisfaction of all of Purchaser’s and Merger Sub’s respective obligations under
this Agreement payable at Closing, including the payment of the Gross Purchase
Price and all fees and expenses and other obligations of Purchaser and Merger
Sub payable at Closing relating to the transactions contemplated hereby
(including any refinancing of Indebtedness of Purchaser or Merger Sub or the
Business required in connection therewith, the “Required Amount”). Except for
the payment of fees relating to the Financing, the Financing Commitments contain
all of the material conditions precedent relating to the Financing.
          (c) Purchaser’s and Merger Sub’s respective obligations to consummate
the Merger are not subject to any conditions regarding Purchaser’s, Merger
Sub’s, their respective Affiliates’ or any other Person’s ability to obtain
financing for the consummation of the transactions contemplated hereby; provided
that the consequences of Purchaser’s or Merger Sub’s failure to do so are as
provided in Section 8.3, subject to the limitations set forth therein and in
Section 10.13.
     Section 5.7 Purchaser Guarantee. Purchaser has delivered to Company a true
and complete copy of the Purchaser Guarantee. The Purchaser Guarantee is in full
force and effect and is a legal, valid and binding obligation of the Guarantor,
and no event has occurred which, with or without notice, lapse of time or both,
would constitute a default on the part of Guarantor under the Guarantee.
     Section 5.8 Solvency. As of the Effective Time, assuming (i) satisfaction
of the conditions to Purchaser’s and Merger Sub’s obligation to consummate the
Merger, or waiver of such conditions, (ii) the accuracy of the representations
and warranties of Company and the Principal Equity Holder set forth in
Article III and Article IV hereof (for such purposes, such representations and
warranties shall be true and correct in all material respects without giving
effect to any “knowledge”, materiality or “Material Adverse Effect”
qualification or exception), and (iii) estimates, projections or

41



--------------------------------------------------------------------------------



 



forecasts provided by Company to Purchaser prior to the date hereof have been
prepared in good faith on assumptions that were and continue to be reasonable
and that Company performs substantially in accordance with such estimates,
projections and forecasts, and after giving effect to the transactions
contemplated by this Agreement, including the financing contemplated by the
Financing Commitments, and the payment of the Base Merger Consideration, the
repayment or refinancing of existing Indebtedness contemplated by Section 2.9(a)
and Section 2.9(b) hereof, payment of all amounts required to be paid in
connection with the consummation of the transactions contemplated hereby, and
payment of all Transaction Expenses, each of Purchaser and the Surviving Entity
will be Solvent following the Closing.
     Section 5.9 Brokers. None of Purchaser, Merger Sub or any of their
Affiliates has entered into any contract, agreement, arrangement or
understanding with any broker, finder or similar agent or any Person which will
result in the obligation of Company or any of its Affiliates to pay any finder’s
fee, brokerage fees or commission or similar payment in connection with the
transactions contemplated hereby prior to Closing.
     Section 5.10 No Reliance. Each of Purchaser and Merger Sub acknowledges
that it has conducted to its satisfaction an independent investigation of the
financial condition, liabilities, results of operations and projected operations
of Company and its Subsidiaries and the nature and condition of their respective
properties and assets and the Business and, in making the determination to
proceed with the transactions contemplated by this Agreement, has relied solely
on the results of its own independent investigation and the representations and
warranties expressly set forth in Article III and Article IV and the
certificates to be provided pursuant to Sections 7.2(e) and 7.2(f). Each of
Purchaser and Merger Sub acknowledges that none of Company, the Equity Holders,
the Subsidiaries of Company or any other Person has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding Company, its Subsidiaries or the Equity Holders except as
expressly set forth herein. Without limiting the generality of the foregoing,
Purchaser and Merger Sub acknowledge that none of Company, the Equity Holders,
the Subsidiaries of Company or any other Person has made a representation or
warranty to Purchaser or Merger Sub with respect to (a) any projections,
estimates or budgets for the Business, Company or any of its Subsidiaries or
(b) any material, documents or information relating to any of Company or its
Subsidiaries made available to Purchaser, Merger Sub or their respective
Representatives in the Electronic Data Room or any information memorandum,
management presentation, question and answer session or otherwise, except as
expressly covered by a representation or warranty set forth in Article III or
Article IV or the certificates to be provided pursuant to Sections 7.2(e) and
7.2(f).

42



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     Section 6.1 Conduct of the Business. From and after the date hereof,
Company shall conduct its business, and shall cause its Subsidiaries to conduct
their respective businesses, only in the ordinary course consistent with past
practice and use its commercially reasonable efforts to (a) preserve the present
business operations, organization and goodwill of Company and its Subsidiaries,
and (b) preserve the present relationships with material customers and material
suppliers of Company and its Subsidiaries. Without limiting the generality of
the foregoing, except (i) as otherwise expressly contemplated by this Agreement,
(ii) for actions approved by Purchaser in writing (which approval shall not be
unreasonably withheld, conditioned, or delayed), (iii) as required by applicable
Law or (iv) as set forth in Section 6.1 of the Company Disclosure Schedule, from
and after the date hereof, Company shall not, and shall cause each of its
Subsidiaries not to, take any action which, if taken from the Balance Sheet Date
through the date hereof, would have been required to be disclosed on Section 3.8
of the Company Disclosure Schedule.
     Section 6.2 Employment Matters.
          (a) Following the Closing and until December 31, 2009, Purchaser
shall, or shall cause its Subsidiaries to, provide to the Company Employees,
compensation and employee benefits that are not materially less favorable in the
aggregate than the compensation and benefits provided immediately prior to the
Closing (excluding for purposes of such calculations, any equity-based
compensation or benefits). Purchaser shall, or shall cause the Surviving Entity
and its Subsidiaries to, perform all of their respective obligations under
Company Plans as in effect immediately prior to the Closing.
          (b) Purchaser shall, or shall cause its Subsidiaries to, provide each
Company Employee who incurs a termination of employment during the period
following the Closing and ending December 31, 2009, with severance payments and
severance benefits that are no less favorable than those to which such Company
Employee would have been entitled under the policy applicable to Company
Employees as of the Closing Date.
          (c) Purchaser shall, or shall cause its Affiliates, as applicable, to
give Company Employees full credit for such Company Employees’ service with
Company and its Subsidiaries for purposes of eligibility, vesting, and
determination of the level of benefits (including for purposes of vacation,
disability and severance), but not for purposes of benefit accruals under any
defined benefit pension plan, to the same extent recognized by Company
immediately prior to the Closing, under any benefit plans made available to
employees or officers or any class or level of employees or officers of
Purchaser or any of its Affiliates in which a Company Employee participates;
provided,

43



--------------------------------------------------------------------------------



 



however, that such service shall not be recognized to the extent that such
recognition would result in a duplication of benefits with respect to the same
period of service.
          (d) Purchaser shall, or shall cause its Affiliates, as applicable, to
(i) waive any preexisting condition limitations otherwise applicable to Company
Employees and their eligible dependents under any plan of Purchaser or any of
its Affiliates that provides health benefits in which Company Employees may be
eligible to participate following the Closing, to the extent waived or satisfied
with respect to such employees as of the Closing under the analogous Plan,
(ii) honor any deductible, co- payment and out-of-pocket maximums incurred by
Company Employees and their eligible dependents under the health plans in which
they participated immediately prior to the Closing during the portion of the
calendar year prior to the Closing in satisfying any deductibles, co-payments or
out-of-pocket maximums under health plans of Purchaser or any of its Affiliates
in which they are eligible to participate after the Closing in the same plan
year in which such deductibles, co-payments or out-of-pocket maximums were
incurred and (iii) waive any waiting period limitation or evidence of
insurability requirement that would otherwise be applicable to a Company
Employee and his or her eligible dependents on or after the Closing, in each
case to the extent such Company Employee or eligible dependent had satisfied any
similar limitation or requirement under an analogous Plan prior to the Closing.
          (e) This Agreement shall inure exclusively to the benefit of and be
binding upon the parties hereto. Nothing in this Section 6.2 shall confer any
rights or remedies of any kind or description upon any of the Company Employees,
or their respective successors and assigns, and nothing in this Section 6.2
shall constitute an amendment to any Plan.
          (f) The provisions of this Section 6.2(a)-(e) shall not apply to any
Company Unionized Employee, the terms of whose employment are governed by a CBA
subject to Section 6.2(g), for so long as the terms of such individual’s
employment are governed by such CBA.
          (g) With respect to Company Unionized Employees, Purchaser shall, or
shall cause its Affiliates, as applicable, to assume and honor and continue in
full force and effect the collective bargaining agreements set forth in
Section 3.13(a) of the Company Disclosure Schedule and any successor agreements
thereto (the “CBAs”) and provide such Company Unionized Employees with
compensation and benefits as set forth in the CBAs. Prior to the Closing, to the
extent required by Law or any CBA, Company and/or its Subsidiaries shall provide
any required notice, including notice of the transactions contemplated by this
Agreement, to the applicable labor unions representing Company Unionized
Employees.
          (h) Company and its Subsidiaries shall not, at any time within the
90-day period prior to the Closing, effectuate a “plant closing” or “mass
layoff” as those terms are defined in WARN or any similar triggering event,
affecting in whole or in

44



--------------------------------------------------------------------------------



 



part any site of employment, facility, operating unit or employee of Company or
its Subsidiaries, without notifying the Purchaser in advance and obtaining the
advance approval of the Purchaser, and complying with all provisions of WARN;
provided, however, that if a plant closing, mass layoff or other triggering
event affecting in whole or in part a site of employment or facility is the
direct result of the Contract with the customer at that site of employment or
facility being canceled by the customer, then Company and its Subsidiaries need
not obtain the advance approval of Purchaser but shall notify Purchaser in
advance and comply with all provisions of WARN.
     Section 6.3 Publicity. Purchaser and Merger Sub, on the one hand, and
Company, on the other hand, shall communicate and cooperate with each other
prior to any press release or public disclosure of the transactions contemplated
by this Agreement. Purchaser and Merger Sub, on the one hand, and Company, on
the other hand, agree that no public release or announcement concerning the
terms of the transactions contemplated hereby shall be issued by any party
without the prior written consent of the other party, except such release or
announcement as may be required by Law or the rules and regulations of any stock
exchange upon which the securities of Company or one of its Affiliates or
Purchaser or one of its Affiliates are listed, in which case the party required
to make the release or announcement shall, to the extent practicable, allow the
other party reasonable time to comment on such release or announcement in
advance of such issuance.
     Section 6.4 Confidentiality.
          (a) Purchaser and its “representatives” (as such term is defined in
the Confidentiality Agreement between Company and Blackstone Management Partners
V LLC, dated as of January 14, 2008 (the “Confidentiality Agreement”)) shall
treat all materials and information obtained in connection with this Agreement
and the transactions contemplated hereby as confidential in accordance with the
terms of the Confidentiality Agreement. The terms of the Confidentiality
Agreement are hereby incorporated herein by reference and shall continue in full
force and effect until the Closing, at which time such Confidentiality Agreement
and the obligation of Purchaser and such representatives under this
Section 6.4(a) shall terminate. If this Agreement is, for any reason, terminated
prior to the Closing, the Confidentiality Agreement shall continue in full force
and effect as provided in Section 8.2.
          (b) From and after the Closing, Purchaser, on the one hand, and
MacAndrews & Forbes, on the other hand, shall, and shall cause each of their
respective Subsidiaries and Affiliates to, keep confidential all proprietary or
nonpublic information regarding the other party or its Affiliates of which such
party or its Affiliates may become aware in connection with the transactions
contemplated by this Agreement, unless such information is required to be
disclosed by Law or the rules and regulations of any stock exchange upon which
the securities of such party, its Subsidiaries or any parent are listed;
provided, that MacAndrews & Forbes or Purchaser, as the case may be, shall
promptly notify the other party of such intended disclosure so that it may seek
a

45



--------------------------------------------------------------------------------



 



protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 6.4. In the event that such protective order or other
remedy is not obtained, or that the obligation to seek such a protective order
is waived, MacAndrews & Forbes or Purchaser, as the case may be, will furnish
only such information which is legally required and will exercise its reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded such information.
          (c) The parties agree that irreparable damage would occur in the event
that any of the provisions of Section 6.4(b) were not performed by MacAndrews &
Forbes or Purchaser in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that (i) MacAndrews & Forbes or Purchaser, as
the case may be, shall be entitled, in addition to any other remedy to which
such entity may be entitled at law or in equity, to compel specific performance
of Section 6.4(b) in any Action instituted in accordance with Section 10.3 and
(ii) each of MacAndrews & Forbes or Purchaser, as the case may be, will waive,
in any Action to compel specific performance of Section 6.4(b), the defense of
the adequacy of a remedy at law.
     Section 6.5 Access to Information. Subject to Section 6.4, Company and its
Subsidiaries shall afford Purchaser and its Representatives reasonable access,
during normal business hours and upon reasonable notice, to the officers,
employees, representatives, agents, properties, offices and other facilities of
Company and its Subsidiaries and to their books and records, and shall furnish
Purchaser with available financial, operating and other data and information
with respect to the business and properties of Company and its Subsidiaries as
Purchaser may reasonably request. In exercising its rights hereunder, Purchaser
shall (and shall cause each of its Representatives to) conduct itself so as not
to unreasonably interfere in the conduct of the business of Company and its
Subsidiaries prior to Closing. Purchaser acknowledges and agrees that any
contact by Purchaser and its Representatives with officers, employees,
representatives, customers or agents of Company and its Subsidiaries hereunder
shall be arranged and supervised by representatives of Company, unless Company
otherwise expressly consents in writing with respect to any specific
unsupervised contact. Notwithstanding anything to the contrary set forth in this
Agreement, neither Company nor any of its Affiliates shall be required to
disclose to Purchaser or any agent or Representative thereof any information if
doing so would be reasonably likely to violate any duty of confidentiality under
any Contract or Law to which Company or any of its Affiliates is a party or to
which it is subject (provided that Company shall use its reasonable best efforts
to seek waivers from any such confidentiality obligations) or which it believes
in good faith, after consultation with counsel, would be reasonably likely to
result in a loss of the ability to successfully assert a claim of privilege
(including the attorney-client and work product privileges). In addition,
notwithstanding anything contained in this Agreement to the contrary, prior to
the Closing, none of Purchaser or its Representatives shall have any right to
perform or conduct, or cause to be performed or conducted, any environmental
sampling or testing at, in, on or underneath the Leased Real Property.

46



--------------------------------------------------------------------------------



 



     Section 6.6 Filings, Authorizations and Consents.
          (a) Company and Purchaser shall, as promptly as practicable, and in
any event within ten days of the date of this Agreement, cause to be filed with
the Antitrust Division of the Department of Justice and the Federal Trade
Commission the notification and report form pursuant to the HSR Act required for
the transactions contemplated by this Agreement. Company and Purchaser shall, as
promptly as practicable, comply with any request for additional information and
documents pursuant to the HSR Act. Company and Purchaser shall inform the other
promptly of any communication made by or on behalf of such party to (including
permitting the other party to review such communication in advance), or received
from, such Governmental Entity and shall furnish to the other such information
and assistance as the other may reasonably request in connection with its
preparation of any filing, submission or other act that is necessary or
advisable under the HSR Act. Company and Purchaser shall keep each other timely
apprised of the status of any substantive communications with, and any
substantive inquiries or requests for additional information from such
Governmental Entity, and shall comply promptly with any such inquiry or request.
Neither party shall agree to participate in any substantive meeting, whether in
person or telephonically, with any Governmental Entity in respect of any such
filings, investigation or other inquiries unless it consults with the other
party in advance, and to the extent permitted by such Governmental Entity, gives
the other party the opportunity to attend and participate thereat.
          (b) Purchaser shall as promptly as reasonably practicable use its
reasonable best efforts to avoid or eliminate each and every impediment under
any antitrust or competition Law that may be asserted by any Governmental Entity
so as to enable the parties to close the transactions contemplated by this
Agreement on a timely basis, including committing to or effecting, by consent
decree, hold separate orders, or otherwise, the sale, divestiture or disposition
of such of its assets or businesses, or of the business to be acquired by it
pursuant to this Agreement, as is required to be divested in order to avoid the
entry of, or to effect the dissolution of, any Governmental Order that would
otherwise have the effect of delaying or preventing the consummation of the
transactions contemplated by this Agreement. In addition, without limiting the
generality of the foregoing regarding Governmental Entities, Purchaser shall
promptly take any and all steps necessary to attempt to vacate or lift any
Governmental Order or other restraint relating to antitrust matters that would
have the effect of making the transaction contemplated by this Agreement illegal
or otherwise prohibiting its consummation.
          (c) Purchaser and Company shall cooperate with one another in
determining whether any action by or in respect of, or filing with, any
Governmental Entity (excluding the actions and filings described in subsections
(a) and (b) of this Section 6.6) is required or reasonably appropriate, or any
action, consent, approval or waiver from any party to any Company Contract is
required or reasonably appropriate, in connection with the consummation of the
transactions contemplated by this Agreement. Subject to the terms and conditions
of this Agreement and the Confidentiality Agreement,

47



--------------------------------------------------------------------------------



 



in taking such actions or making any such filings, the parties shall furnish
such information as may be required in connection therewith and timely seek to
obtain any such actions, consents, approvals or waivers.
     Section 6.7 Director and Officer Liability; Indemnification
          (a) Unless required by Law, the organizational documents of the
Surviving Entity and its Subsidiaries shall continue to contain provisions no
less favorable with respect to the elimination of liability and indemnification
of any individual, who, on or prior to the Closing Date, was a director,
manager, or officer of Company or its Subsidiaries (the “Company Indemnitees”)
than are presently set forth in the organizational documents of Company and its
Subsidiaries, which provisions shall not be amended or repealed for period of
six years from the Closing Date, in any manner that would adversely affect the
rights thereunder of any Company Indemnitee. To the maximum extent permitted by
applicable Law, the indemnification and related rights hereunder shall be
mandatory rather than permissive, and Purchaser and the Surviving Entity, as
applicable, shall promptly advance expenses in connection with such
indemnification to the extent permitted under applicable Law; provided, that to
the extent required by Law, the Person to whom expenses are advanced provides an
undertaking to repay such advances if it is ultimately determined that such
Person is not entitled to indemnification.
          (b) Prior to the Closing Date, Purchaser shall purchase an extension
(the “D&O Tail Insurance”) of the current directors’ and officers’ liability
insurance policy of Company and its Subsidiaries covering those Persons who are,
or will be on the Closing Date, covered by the current directors’ and officers’
liability insurance policy of Company and its Subsidiaries (the “Company Insured
Parties”) on terms not less favorable to the Company Insured Parties than those
of the current directors’ and officers’ liability insurance policy covering the
Company Insured Parties; provided, that in no event will the premium for such
D&O Tail Insurance exceed $750,000. The D&O Tail Insurance shall provide
coverage for a period of six years from the Closing Date for losses to which the
Company Insured Parties may be subject based on pre-Closing occurrences.
          (c) Notwithstanding anything herein to the contrary, if any claim
(whether arising before, at or after the Closing Date) is made against any of
the Company Indemnitees or the Company Insured Parties, on or prior to the sixth
anniversary of the Closing Date, the provisions of this Section 6.7 shall
continue in effect until the final disposition of such claim. Purchaser shall
cause each of the Surviving Entity and its Subsidiaries to take all actions
required by, and otherwise comply with, the provisions of this Section 6.7. It
is expressly agreed that Company Indemnitees and Company Insured Parties to whom
this Section 6.7 applies shall be third party beneficiaries of this Section 6.7.

48



--------------------------------------------------------------------------------



 



     Section 6.8 Reasonable Best Efforts. Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement, each
of Purchaser and Company shall use its reasonable best efforts to take or cause
to be taken all actions, to do or cause to be done and to assist and cooperate
with the other party in doing all things necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
hereby on a timely basis, including: (a) the satisfaction of the conditions
precedent to the obligations of any of the parties; (b) the obtaining of
applicable consents, waivers or approvals of any Governmental Entities,
including any Purchaser Governmental Filings, or third parties; (c) the
defending of any Actions challenging this Agreement or the performance of the
obligations hereunder; and (d) the execution and delivery of such instruments,
and the taking of such other actions, as the other party may reasonably require
in order to carry out the intent of this Agreement. Notwithstanding the
foregoing, none of Company, Purchaser or their respective Affiliates shall be
obligated to make any payments or otherwise pay any consideration to any third
party to obtain any applicable consent, waiver or approval described in clause
(b) of this Section 6.8; provided, that the foregoing does not limit Purchaser’s
obligation to pay any fees relating to the Financing.
     Section 6.9 Insurance. Subject to the obligations of Purchaser pursuant to
Section 6.7(b), Purchaser acknowledges and agrees that all insurance coverage
for Company, its Subsidiaries and the Business under policies of the Principal
Equity Holder and its Affiliates (other than Company and its Subsidiaries) shall
terminate as of the Closing and no claims may be brought thereunder by any of
the Surviving Entity or its Subsidiaries from and after the Closing for losses
that occur after the Closing; provided, however, that the Surviving Entity or
its Subsidiaries may bring claims or recover under such policies that are
(i) occurrence-based policies or under any workers’ compensation insurance
policies and/or comparable workers’ compensation self-insurance, state or
country programs that apply to the locations at which Company’s or its
Subsidiaries’ businesses are operated, in each case, for losses that occur prior
to the Closing if permitted under such policies and (ii) claims made policies
for losses that occur prior to the Closing to the extent Company or the
Principal Equity Holder shall have received written notice of claims relating to
such events on or before the Closing Date, provided that such claims shall be at
the Surviving Entity’s or its Subsidiaries’ sole cost and expense (including any
applicable retentions or deductibles in connection with such claims). Subject to
the reimbursement of any reasonable costs and expenses incurred by the Principal
Equity Holder, following the Closing, the Principal Equity Holder shall
reasonably cooperate with Purchaser, Company and its Subsidiaries in submitting
any claims referred to in the preceding sentence on behalf of Company or any of
its Subsidiaries.

49



--------------------------------------------------------------------------------



 



     Section 6.10 Termination of Agreements. As of the Closing, the Contracts
set forth in Section 6.10 of the Company Disclosure Schedule (the “Terminating
Contracts”), shall be terminated and shall be without any further force and
effect, and there shall be no further obligations of any of the parties
thereunder. Purchaser shall take and cause the Surviving Entity and its
Subsidiaries to take any action following the Closing required to give effect to
the termination of the Terminating Contracts.
     Section 6.11 Tax Matters.
          (a) Subject to Section 10.6, the Principal Equity Holder shall
indemnify and hold harmless, solely from and to the extent of the Escrow Amount,
the Purchaser Indemnified Parties from all Losses attributable to (i) any Taxes
with respect to any taxable period of Company or any of its Subsidiaries (or any
predecessors) for all taxable periods ending on or before the Closing Date, and
with respect to any taxable period that begins on or before and ends after the
Closing Date (“Straddle Period”), for the portion thereof ending on the Closing
Date; (ii) any and all liability for Taxes of the Principal Equity Holder or any
other Person (other than Company or any of its Subsidiaries) which is or has
ever been affiliated with Company or any of its Subsidiaries or with whom
Company or any of its Subsidiaries otherwise joins or has ever joined (or is or
has ever been required to join) in filing any consolidated, combined, unitary or
aggregate Tax Return, prior to the Closing Date; (iii) any breach of any
representation or warranty contained in Section 3.12 (determined without regard
to any exception for the Company Disclosure Schedule or any Material Adverse
Effect, materiality or similar qualifiers); (iv) all liability for Taxes arising
(directly or indirectly) as a result of the sale of the Units or the other
transactions contemplated hereby and (v) any payments required to be made after
the Closing Date under any Tax sharing, Tax indemnity, Tax allocation or similar
contracts (whether or not written) to which Company or any of its Subsidiaries
was obligated, or was a party, on or prior to the Closing Date. Any claim
arising under this Section 6.11(a) shall survive until the date that is 30 days
following the expiration of the applicable statute of limitations. Solely for
purposes of Section 6.11(a)(i) and Section 6.11(g) (to the extent provided
therein), Taxes shall not include, any unpaid sales and use, payroll or
franchise taxes (excluding any franchise Taxes computed on the basis of income),
in each case to the extent such Tax is properly accrued or due and payable by
the Company after execution of this Agreement in respect of periods after
June 30, 2008, but excluding any such Taxes that arise from a Tax Claim Notice
(“Excluded Taxes”).
          (b) In the case of any Straddle Period, the amount of Taxes allocable
to the portion of the Straddle Period ending on the Closing Date shall be deemed
to be:
          (i) In the case of Taxes imposed on a periodic basis (such as real or
personal property Taxes), the amount of such Taxes for the entire period (or, in
the case of such Taxes determined on an arrears basis, the amount of such Taxes
for the immediately preceding

50



--------------------------------------------------------------------------------



 



period) multiplied by a fraction, the numerator of which is the number of
calendar days in the Straddle Period ending on and including the Closing Date
and the denominator of which is the number of calendar days in the entire
relevant Straddle Period and
          (ii) in the case of Taxes not described in (i) above (such as
franchise Taxes, Taxes that are based upon or related to income or receipts,
based upon occupancy or imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible)), the amount
of any such Taxes shall be determined as if such taxable period ended as of the
close of business on the Closing Date.
          (c) (i) The Principal Equity Holder shall prepare or cause Company to
prepare on a basis consistent with past practice (to the extent a past position
was taken) all Tax Returns required to be filed by Company or any of its
Subsidiaries with respect to Taxes for which the Principal Equity Holder is
responsible under Section 6.11(a); provided, however, that the Purchaser shall
prepare or cause to be prepared all Tax Returns for any Straddle Period of
Company or any of its Subsidiaries, pursuant to clause (c)(ii) below. Purchaser
shall cause Company to file all such Tax Returns described in the preceding
sentence. The Principal Equity Holder shall provide to the Purchaser copies of
such Tax Returns at least 30 days prior to the due date (including any valid
extension thereof) for filing such Tax Returns, and the Purchaser shall have the
right to review and comment on such Tax Returns (it being understood that the
Parties expect to file an election as set forth in Section 754 of the Code with
the Tax Return for Company’s fiscal year closing on the Closing Date). All Taxes
shown as due on such Tax Returns for which Purchaser is entitled to
indemnification under Section 6.11(a) shall be paid by the Principal Equity
Holder, solely from and to the extent of the Escrow Amount. Notwithstanding
anything to the contrary in this Agreement, Purchaser shall be responsible and
liable for any Taxes attributable to or arising from transactions outside the
ordinary course of business, and carried out solely by the Purchaser, other than
those transactions effectuated pursuant to this Agreement (including but not
limited to any income of the Company or any of its Subsidiaries in respect to
such transactions that gets passed through and taxed to the Equity Holders of
the Company), occurring after the Closing and prior to the end of the Closing
Date.
          (ii) For any Straddle Period of Company or any of its Subsidiaries,
Purchaser shall timely prepare or cause to be prepared, and file or cause to be
filed, all Tax Returns required to be filed and shall pay all Taxes due with
respect to such Tax Returns; provided that the Principal Equity Holder shall
reimburse Purchaser, solely from and to the extent of the Escrow Amount, for any
amount for which Purchaser is entitled to indemnification under Section 6.11(a).
Purchaser shall permit the Principal Equity Holder to review and comment on each
such Tax Return described in the preceding sentence at least 30 days prior to
the due

51



--------------------------------------------------------------------------------



 



date (including any valid extensions thereof). If the Principal Equity Holder
and the Purchaser cannot reach agreement on any issue at least 10 days before
the due date (including any valid extension thereof), then such issue shall be
referred to the Independent Accounting Firm, whose determination shall be final
and binding upon the parties.
           (iii) In addition to Tax Returns for any Straddle Period as described
in clause (c)(ii) above, Purchaser shall prepare (or cause to be prepared) and
file or cause to be filed when due all Tax Returns that are required to be filed
by or with respect to Company or any of its Subsidiaries other than those
described in the first sentence of clause (c)(i) above.
          (d) (i) Either party shall promptly notify the Indemnifying Party in
writing of any Action commenced by a third party involving a claim related to
Taxes (the “Tax Claim Notice”) for which the Indemnifying Party may be liable
under this Section 6; provided that no delay on the part of the Indemnified
Party in giving any such Tax Claim Notice shall relieve the Indemnifying Party
of any indemnification obligation hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such delay. Any Tax Claim Notice
shall set forth, with as much specificity as is reasonably practicable, the
basis of the claim for the Losses, the section(s) of this Agreement which form
the basis for such claim, copies of all material written materials relating to
such claim and, to the extent known, a reasonable estimate of the amount of the
Losses that have been or may be incurred by the Indemnified Party. The Principal
Equity Holder shall have the right to control the conduct of any audit or
administrative or judicial proceeding that relates solely to any Taxes of
Company or any of its Subsidiaries for which Purchaser is entitled to
indemnification under Section 6.11(a); provided, however, that if the Purchaser
reasonably determines that such audit or administrative or judicial proceeding
could have a material adverse impact on the Taxes of Purchaser or any of its
Affiliates, including Company or any of its Subsidiaries in a taxable period or
portion thereof beginning after the Closing Date, Purchaser, and counsel of its
own choosing, shall have the right (at Purchaser’s expense) to participate fully
in all aspects of the prosecution or defense of such audit or administrative or
judicial proceeding; and provided further, that the Principal Equity Holder
shall not compromise or settle any such audit or proceeding without obtaining
Purchaser’s prior written consent (which consent may not be unreasonably
withheld, conditioned or delayed) if it could reasonably be expected to have a
materially adverse effect on Purchaser or its Affiliates, including Company or
any of its Subsidiaries.
           (ii) The Principal Equity Holder and the Purchaser, at their own
expense, shall jointly direct and control, through counsel of their own
choosing, any audit or administrative or judicial proceeding that relates to any
Taxes of Company or any of its Subsidiaries for which Purchaser is partially
entitled to indemnification under Section 6.11(a). Neither Purchaser nor the
Principal Equity Holder may settle or

52



--------------------------------------------------------------------------------



 



compromise any asserted liability for such audit or administrative or judicial
proceeding without the prior written consent of the other party; provided
however that consent to settlement or compromise shall not be unreasonably
withheld, conditioned or delayed.
          (iii) Purchaser shall have the right to control the conduct of any
audit or administrative or judicial proceeding that relates to any Taxes of
Company or any of its Subsidiaries other than those described in clauses (d)(i)
and (d)(ii) above; provided, however, that if such audit or administrative or
judicial proceeding could reasonably be expected to have a material adverse
impact on the Taxes of the Principal Equity Holder or any of its Affiliates, the
Principal Equity Holder, and counsel of its own choosing, shall have the right
(at the Principal Equity Holder’s expense) to participate fully in all aspects
of the prosecution or defense of such audit or administrative or judicial
proceeding; and provided, further, that Purchaser shall not compromise or settle
any such audit or proceeding without obtaining the Principal Equity Holder’s
prior written consent (which consent may not be unreasonably withheld,
conditioned or delayed) if it could reasonably be expected to have a materially
adverse effect on the Taxes of the Principal Equity Holder or its Affiliates.
          (iv) Purchaser shall promptly notify the Principal Equity Holder of
any audit or judicial proceeding that relates to any Taxes of Company or any of
its Subsidiaries which could reasonably be expected to have a materially adverse
effect on the Taxes of the Principal Equity Holder or any of its Affiliates.
          (v) Notwithstanding anything in this Agreement to the contrary and
solely for purposes of this Section 6.11(d), Purchaser shall have the right to
control the conduct of any audit or administrative or judicial proceeding that
relates to any Tax to the extent all Losses attributable to such Tax, together
with all then outstanding Losses with respect to which Purchaser has provided a
Tax Claim Notice or Claim Notice, exceeds the Escrowed Amount, pursuant to
Section 6.11(d)(iii).
          (e) Purchaser and the Principal Equity Holder shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns and any audit, litigation or other proceeding with
respect to Taxes of Company or any of its Subsidiaries. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information reasonably relevant to any such audit, litigation or
other proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder. The Principal Equity Holder shall (i) retain all books and records
with respect to Tax matters pertinent to Company or its Subsidiaries relating to

53



--------------------------------------------------------------------------------



 



any taxable period beginning before the Closing Date until the later of
Company’s or the Principal Equity Holder’s expiration of the statute of
limitations (taking into account any extensions thereof) of the respective
taxable periods and (ii) give Purchaser reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if
Purchaser so requests, shall allow Purchaser to take possession of such books
and records.
          (f) Neither Purchaser nor any of its Affiliates (including, after the
Closing, the Surviving Entity and its Subsidiaries) shall, without the prior
written consent of the Principal Equity Holder, (i) make or change any Tax
election affecting a taxable period ending on or before the Closing Date of
Company or any of its Affiliates (including, before the Closing, Company and its
Subsidiaries), (ii) amend, refile or otherwise modify (or grant an extension of
any applicable statute of limitations with respect to) any Tax Return prepared
or caused to be prepared by the Principal Equity Holder relating to a taxable
period ending on or before the Closing Date or (iii) take any action that
results in any increased Tax liability (including a reduction in a refund) in
respect of a taxable period ending on or before the Closing Date.
          (g) If a refund of Taxes (the “Refund”) is received by or credited to
the account of Company or any of its Subsidiaries in respect of any taxable
period ending on or before the Closing Date, Purchaser shall cause such
recipient to pay the amount of the Refund to the Principal Equity Holder;
provided, however, that if any such Refund is subsequently reduced, the
Principal Equity Holder shall repay to Purchaser or such recipient the amount of
such reduction; provided, further, any Refunds relating to Excluded Taxes shall
be for the account of Purchaser.
          (h) Notwithstanding any other provision of this Agreement, except as
specifically provided in Sections 9.1(a), 9.4 (other than 9.4(a) or 9.4(b)) and
9.5, any matter related to Taxes shall be governed solely by this Section 6.11.
     Section 6.12 Purchaser’s Financing Activities.
          (a) Except as set forth in Section 6.12(d), each of Purchaser and
Merger Sub acknowledges and agrees that the Principal Equity Holder, Company and
their respective Affiliates have no responsibility for any financing that
Purchaser or Merger Sub may raise in connection with the transactions
contemplated hereby. Any offering memorandum, banker’s book or other materials
prepared by or on behalf of Purchaser, Merger Sub or their respective
Affiliates, or Purchaser’s or Merger Sub’s financing sources, in connection with
Purchaser’s and Merger Sub’s financing activities in connection with the
transactions contemplated hereby (collectively, “Offering Materials”) which
include any information provided by or on behalf of the Principal Equity Holder,
Company or any of their respective Affiliates shall include a conspicuous
disclaimer to the effect that neither the Principal Equity Holder, nor, prior to
the Closing Date only, Company, nor any of their respective Affiliates nor any
employees thereof have any responsibility for the content of such Offering
Materials and disclaim all

54



--------------------------------------------------------------------------------



 



responsibility therefor, in each case, only to the extent that such content was
not the result of the willful misconduct, bad faith or gross negligence of such
Person.
          (b) Each of Purchaser and Merger Sub shall use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to (i) maintain in effect the
Financing and the Financing Commitments, (ii) enter into definitive financing
agreements with respect to the Financing on the terms (including the flex terms,
if any, contained therein) and subject only to the conditions set forth in the
Financing Commitments, so that such agreements are in effect on the Closing
Date, (iii) satisfy all conditions applicable to Purchaser in such definitive
agreements and consummate the Financing at Closing and (iv) consummate the
Financing contemplated by the Financing Commitments at or prior to Closing.
Purchaser and Merger Sub shall keep Company reasonably informed of material
developments in respect of the financing process relating thereto. For the
avoidance of doubt, none of Purchaser, Merger Sub or any of their Affiliates
shall be required to increase the amount of any equity financing or the
percentage of required pro forma equity capitalization in order to satisfy any
of the conditions set forth in the Debt Commitment Letters or in Section 7.2(h)
hereof.
          (c) Prior to the Closing, one or more Debt Commitment Letters (it
being understood that for purposes of this paragraph (c) only, the term “Debt
Commitment Letters” shall include any applicable flex terms) may be amended or
superseded without the prior consent of Company to replace or add one or more
lenders, lead arrangers, bookrunners, syndication agents or similar entities
which had not executed the Debt Commitment Letters as of the date hereof, or
otherwise, provided that in no event shall any Debt Commitment Letters be
amended or superseded in a manner that would (i) expand or adversely amend the
conditions to the Debt Financing; (ii) reasonably be expected to delay or
prevent the Closing; (iii) reduce the aggregate amount of the Debt Financing
(provided that, in the case of this clause (iii), the aggregate amount of the
Debt Financing may be reduced if any such reduction is offset by an amount of
new equity financing on terms no less favorable to Purchaser than the terms set
forth in the Equity Commitment Letter); (iv) adversely impact the ability of
Purchaser or Merger Sub to enforce their rights against the other parties to the
Debt Commitment Letters or (v) without the consent of Company (such consent not
to be unreasonably withheld or delayed), replace Credit Suisse Securities
(USA) LLC (or any Affiliate thereof) as a lead arranger for the senior secured
bank financing contemplated by the Debt Commitment Letters.
          (d) In the period between the date hereof and the Closing, upon
request of Purchaser or Merger Sub, Company shall, and shall cause each of its
Subsidiaries and each of the respective officers, senior executives and
finance-related employees of Company and its Subsidiaries to, and shall use its
reasonable best efforts to cause the advisors, including legal and accounting,
of Company and its Subsidiaries to, use its reasonable best efforts to provide
all cooperation reasonably requested by Purchaser (provided that such requested
cooperation does not unreasonably interfere with

55



--------------------------------------------------------------------------------



 



the ongoing operations of Company and its Subsidiaries) in connection with
obtaining the Debt Financing, as reasonably required in connection with the type
of Financing contemplated by the Financing Commitments, including
(i) participating in a reasonable number of meetings, presentations, road shows,
due diligence sessions, drafting sessions and sessions with rating agencies,
(ii) assisting with the preparation of customary materials for rating agency
presentations, offering documents, private placement memoranda, bank information
memoranda (including the delivery of one or more customary representation
letters), prospectuses, business projections and similar documents required in
connection with the Debt Financing (provided that none of Company, its
Subsidiaries, Principal Equity Holder or any of their respective Affiliates
shall be required to issue any private placement memoranda, prospectuses or
business projections); and provided, further, that any private placement
memoranda or prospectuses shall contain disclosure and financial statements
reflecting the Surviving Entity and/or its Subsidiaries as the obligor),
(iii) executing and delivering any customary pledge and security documents,
currency or interest hedging arrangements or other definitive financing
documents or other certificates, legal opinions and documents as may be
reasonably requested by Purchaser (including a certificate of the chief
financial officer of Company and its Subsidiaries with respect to solvency
matters as of the Closing on a pro forma basis) or otherwise facilitating the
pledging of collateral from and after the Closing as may be reasonably requested
by Purchaser (provided that any obligations contained in such documents shall be
effective no earlier than as of the Closing), (iv) furnishing Purchaser and
Merger Sub and their financing sources as promptly as practicable with
(A) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for the
fiscal years ended December 31, 2007, 2006 and 2005, (B) unaudited consolidated
balance sheets and related statements of income and cash flows of Company and
its Subsidiaries for the fiscal quarters ended June 30, 2008 and March 31, 2008
and (C) a pro forma consolidated balance sheet and income statement of Company
and its Subsidiaries as of June 30, 2008, as adjusted to give effect to the
transactions contemplated by this Agreement, such pro forma consolidated balance
sheet and income statement each to be in a form customary for use in connection
with the type of financing contemplated by the Debt Commitment Letters
(information required to be delivered pursuant to this clause (iv) being
referred to as, the “Required Information”), it being understood and agreed that
for purposes of the statements referred to in clause (C) above, the Purchaser
will promptly provide the Company with all information and cooperation
reasonably required by the Company to prepare the same, (v) using reasonable
best efforts to obtain customary accountants’ comfort letters, accountants’
consents, legal opinions, surveys and title insurance as reasonably requested by
Purchaser, (vi) using reasonable best efforts to (A) permit the lenders or
purchasers under the Debt Commitment Letters to evaluate Company’s and its
Subsidiaries’ current assets, accounts receivable, cash management and
accounting systems, policies and procedures relating thereto for the purpose of
establishing collateral arrangements or values and (B) to the extent permissible
under Company’s existing Indebtedness, establish bank and other accounts and
blocked account agreements and lock box arrangements in connection with the
foregoing (provided that such accounts,

56



--------------------------------------------------------------------------------



 



agreements and arrangements will not become active or take effect until the
Closing), (vii) using commercially reasonable efforts to obtain any necessary
rating agencies’ confirmation or approvals for the Debt Financing, (viii) taking
corporate actions reasonably necessary to permit the consummation of the Debt
Financing and to permit the proceeds thereof to be made available to the
Company, including any mezzanine financing, by the Company and its Subsidiaries
immediately following the Closing and (ix) entering into one or more credit or
other agreements on terms reasonably satisfactory to Purchaser in connection
with the financing contemplated by the Debt Commitment Letters; provided that
neither Company nor any of its Subsidiaries shall be required to enter into any
agreement or commit to take any action that is not contingent upon the Closing
(including the entry into any purchase agreement). Neither Company nor any of
its Subsidiaries shall be required to pay any commitment or other similar fee or
incur any other liability in connection with the financing contemplated by the
Financing Commitments prior to the Closing. Purchaser and Merger Sub shall
promptly, upon request by Company, reimburse Company for all documented
out-of-pocket expenses incurred by Company or its Representatives in connection
with such cooperation. Purchaser and Merger Sub shall, on a joint and several
basis, indemnify and hold harmless the Principal Equity Holder, Company, its
Subsidiaries and their respective Representatives and Affiliates from and
against any and all losses or damages suffered or incurred by them in connection
with the Financing and any information utilized in connection therewith. Company
hereby consents to the use of its and its Subsidiaries’ logos in connection with
the Financing.
          (e) If, notwithstanding Purchaser’s obligations under Section 6.12(a),
any of the Financing or the Financing Commitments (or any definitive financing
agreement relating thereto) becomes unavailable prior to the Closing, in whole
or in part, for any reason, Purchaser shall (i) promptly notify Company of such
unavailability and the reasons therefor and (ii) use its reasonable best efforts
to promptly, and in any event prior to the Closing, arrange for alternative
financing from alternative sources on terms that are not materially less
beneficial to Purchaser and conditions that are not less likely to be satisfied
than those contained in the Financing Commitments to replace the financing
contemplated by such unavailable commitments or agreements. For purposes of this
Section 6.12, (i) references to “Financing” shall include the financing
contemplated by the Financing Commitments as they may be replaced pursuant to
this Section 6.12(e) and references to “Financing Commitments” shall include
such documents as they may be replaced pursuant to this Section 6.12(e) and
(ii) references to “Debt Financing” shall include the financing contemplated by
the Debt Commitment Letters as they may be replaced pursuant to this
Section 6.12(e) and references to “Debt Commitment Letters” shall include such
documents as they may be replaced pursuant to this Section 6.12(e).
          (f) For purposes of this Agreement, unless otherwise agreed among the
parties hereto, “Marketing Period” shall mean the first period of thirty
(30) consecutive calendar days (i) after the conditions set forth in Section 7.1
have been

57



--------------------------------------------------------------------------------



 



satisfied (other than conditions that by their nature can be satisfied only at
the Closing) and (ii) during which (A) Company shall have provided to Purchaser
the Required Information that Company and its Subsidiaries are required to
provide to Purchaser pursuant to Section 6.12(d) and (B) no event has occurred
and no conditions exist that would cause any of the conditions set forth in
Section 7.2 to fail to be satisfied assuming the Closing were to be scheduled
for any time during such 30-consecutive-calendar day period; provided that if
the Marketing Period would not end on or prior to August 15, 2008, the Marketing
Period shall commence no earlier than September 2, 2008; provided, further, that
the Marketing Period shall not be deemed to have commenced if, after the date
hereof and prior to the completion of the Marketing Period, Ernst & Young LLP
shall have withdrawn its audit opinion with respect to any of the financial
statements contained in the Company SEC Documents.
     Section 6.13 Termination of Indebtedness.
          (a) Company shall use reasonable best efforts to provide all
cooperation reasonably requested by Purchaser in connection with (i) the payment
in full (or satisfaction and discharge) of all Indebtedness under the Credit
Facility, (ii) the redemption, defeasance, satisfaction and/or discharge of the
Notes under the Indenture and (iii) the payment of any other outstanding
Indebtedness for borrowed money.
          (b) At least three Business Days prior to the Closing Date, Company
shall deliver to Purchaser a schedule certified by its chief financial officer
setting forth the payments to be made by Purchaser pursuant to Section 2.9(a),
Section 2.9(b) and Section 2.9(c) hereof.
     Section 6.14 Non-Competition; Non-Solicitation of Employees; Affiliate
Contracts.
          (a) For a period of 18 months after the Closing Date (the “Restricted
Period”), no Non-Competition Party shall either directly or indirectly engage in
the Business in any of the states in which Company and its Subsidiaries operate
as of the Closing Date (the “Restricted Territory”). Notwithstanding the
foregoing, no Non-Competition Party shall be prohibited from:
          (i) acquiring or owning less than 5% of the outstanding voting power
of any publicly traded company; or
          (ii) acquiring any entity or securities of any entity which is engaged
in the Business (“Acquired Company”) if, in its last full fiscal year prior to
such acquisition, the consolidated revenues of such Acquired Company from the
Business in the Restricted Territory constituted less than 20% of the total
revenues of such entity, provided, that a Non-Competition Party may acquire an
Acquired Company with consolidated revenues from the Restricted Business in the
Restricted

58



--------------------------------------------------------------------------------



 



Territory constituting more than 20% of the total revenues of such entity so
long as within 6 months after such acquisition, such Non-Competition Party
disposes or agrees to dispose of the relevant portion of the Acquired Company’s
business or securities to comply with this Section 6.14(a).
          (b) For a period of two years from the Closing Date (the “No-Solicit
Period”), a Non-Solicit Party shall not (i) solicit, entice, persuade or induce
any of the employees of Company or any of its Subsidiaries with a title of
Senior Vice President or higher (the “Covered Employees”) to terminate his or
her employment; (ii) solicit the employment of any Covered Employee; or
(iii) hire or engage, as an officer, employee, consultant, independent
contractor or otherwise, any Covered Employee, in each case without the prior
written consent of Purchaser. Nothing in this Section 6.14(b) shall prohibit any
of the foregoing activities with respect to any Covered Employee who has been
terminated by Company or any of its Subsidiaries or who has not been employed by
Company or any of its Subsidiaries during the six months preceding any such
action by the Non-Solicit Party after such individual’s resignation if no
Non-Solicit Party has induced or attempted to induce such Covered Employee to
leave the employ of such entity at any time prior to such Covered Employee’s
termination or resignation, and provided, further that nothing in this Section
6.14(b) shall prohibit a Non-Solicit Party from engaging in general
solicitations of employment to the public, general advertising or the use of an
independent employment agency or search firm whose efforts are not specifically
directed at any Covered Employee.
          (c) In the event that any of the covenants contained in
Sections 6.14(a) or (b) shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too long a
period of time or over too large a geographical area or by reason of its being
too extensive in any other respect, it shall be interpreted to extend only over
the longest period of time for which it may be enforceable, and/or over the
largest geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. The covenants contained in
Section 6.14(a) and (b) are each covenants independent of any other provision of
this Agreement, and the existence of any claim which any party may allege
against any other party to this Agreement, whether based on this Agreement or
otherwise, shall not prevent the enforcement of these covenants. MacAndrews &
Forbes and the Principal Equity Holder acknowledge that Purchaser is purchasing
Company in reliance on the goodwill of Company and the covenants contained in
Section 6.14(a) and (b) are essential to the protection of Purchaser’s purchase
and that Purchaser would not purchase Company but for these covenants.
MacAndrews & Forbes and the Principal Equity Holder (i) acknowledge and agree
that the monetary damages for any material breach of Section 6.14(a) and
(b) would be inadequate, and (ii) agree and consent that without intending to
limit any additional remedies that may be available, temporary and permanent
injunctive and other equitable relief may be granted in any Action that may be
brought to enforce any of the provisions of Section 6.14(a) and (b).

59



--------------------------------------------------------------------------------



 



          Section 6.15 No Solicitation or Negotiation. Each of Company and the
Principal Equity Holder agrees that between the date of this Agreement and the
earlier of (a) the Closing or (b) the termination of this Agreement pursuant to
Section 8.1 hereof, each of Company and the Principal Equity Holder shall not,
and shall cause its respective Affiliates and its and its Affiliates’ respective
Representatives not to, directly or indirectly (i) solicit, initiate, consider,
encourage or accept any other proposals or offers from any Person (A) relating
to any acquisition or purchase of all or any equity interests of Company or any
of its Subsidiaries, or material assets of Company and its Subsidiaries, taken
as a whole or (B) enter into any merger, consolidation, dissolution,
recapitalization or other business combination involving Company or any of its
Subsidiaries or (ii) participate in any discussions, negotiations and other
communications, regarding or furnish to any other Person any information with
respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing. Each of Company and the Principal Equity Holder
immediately shall cease and cause to be terminated all existing discussions,
conversations, negotiations and other communications with any Persons conducted
heretofore with respect to any of the foregoing. Each of Company and the
Principal Equity Holder agrees not to, without the prior written consent of
Purchaser, release any Person from, or waive any provision of, any
confidentiality agreement (solely with respect to a transaction of the type
described in clause (i) of the first sentence of this Section 6.15) to which
Company or the Principal Equity Holder is a party.
          Section 6.16 Resignation of Director and Managers. At the Closing,
Company shall deliver to Purchaser evidence satisfactory to Purchaser of the
resignation of all directors and managers of Company and its Subsidiaries
(except those designated by Purchaser to Company at least three Business Days
prior to the Closing), effective as of the Effective Time.
ARTICLE VII
CONDITIONS OF CLOSING
          Section 7.1 Conditions to Obligations of Each Party. The respective
obligations of each party to consummate the transactions contemplated by this
Agreement are subject to the fulfillment on the Closing Date of each of the
following conditions:
               (a) there shall not be any Law in effect making illegal the
consummation of the transactions contemplated hereby, and there shall not be any
Governmental Order (whether temporary, preliminary or permanent) in effect
restraining or prohibiting the consummation of the transactions contemplated
hereby; and
               (b) any required waiting periods (including any extension
thereof) applicable to the consummation of the transactions contemplated by this
Agreement under the HSR Act shall have terminated or expired.

60



--------------------------------------------------------------------------------



 



          Section 7.2 Additional Conditions to Obligations of Purchaser and
Merger Sub. The obligations of Purchaser and Merger Sub to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, on
the Closing Date, of each of the following conditions (any or all of which may
be waived by Purchaser in whole or in part in its sole discretion):
               (a) (i) the representations and warranties of Company contained
in Section 3.2 (Authorization), Section 3.5 (Capital Structure), Section 3.20
(No Appraisal Rights; No Vote of Equity Holders) and Section 3.21 (Brokers)
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date (except to the extent such representations
and warranties shall have been expressly made as of a particular date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such particular date) with the same force and effect as
if made on and as of the Closing Date, (ii) the representation and warranty
contained in Section 3.8 (first sentence only) shall be true as of the date of
this Agreement and as of the Closing Date with the same force and effect as if
made on and as of the Closing Date and (iii) the other representations and
warranties of Company contained in this Agreement shall be true and correct,
without giving effect to any materiality or Material Adverse Effect
qualifications therein, as of the date of this Agreement and as of the Closing
Date (except to the extent such representations and warranties shall have been
expressly made as of a particular date, in which case such representations and
warranties shall have been true and correct as of such particular date) with the
same force and effect as if made on and as of the Closing Date, except in the
case of this clause (iii) where any failures of such representations and
warranties to be so true and correct, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect;
               (b) Company shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by Company on or prior to the Closing Date;
               (c) the representations and warranties of the Principal Equity
Holder contained in Section 4.2 (Authorization) and Section 4.4 (Brokers) shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date (except to the extent such representations and
warranties shall have been expressly made as of a particular date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such particular date) with the same force and effect as
if made on and as of the Closing Date, and (ii) the other representations and
warranties of the Principal Equity Holder contained in this Agreement shall be
true and correct, without giving effect to any materiality qualifications
therein, as of the date of this Agreement and as of the Closing Date (except to
the extent such representations and warranties shall have been expressly made as
of a particular date, in which case such representations and warranties shall
have been true and correct as of such particular date) with the same force and
effect as if made on and as of the Closing Date, except in the case of this
clause (ii) where any failures of such

61



--------------------------------------------------------------------------------



 



representations and warranties to be so true and correct, individually or in the
aggregate, has not and would not reasonably be expected to materially impair or
delay the Principal Equity Holder’s ability to perform its obligations under
this Agreement or consummate the transactions contemplated hereby;
               (d) the Principal Equity Holder shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by the Principal Equity Holder on or
prior to the Closing Date;
               (e) Purchaser shall have received a certificate of an executive
officer of Company that the conditions set forth in subsections (a) and (b) of
this Section 7.2 have been satisfied;
               (f) Purchaser shall have received a certificate of an executive
officer of the Principal Equity Holder that the conditions set forth in
subsections (c) and (d) of this Section 7.2 have been satisfied;
               (g) Purchaser shall have received a duly executed and
acknowledged certificate, in form and substance acceptable to Purchaser and in
compliance with the Code and Treasury Regulations, certifying such facts as to
establish that the sale of the Units and any other transactions contemplated
hereby are exempt from withholding pursuant to Section 1445 of the Code;
               (h) The pro forma ratio of the Net Debt (as defined in the Debt
Commitment Letters) of Company and its consolidated Subsidiaries to EBITDA (as
set forth in the footnotes in Exhibit C to the Debt Commitment Letters) shall
not exceed 5.6 to 1.0; and
               (i) The pro forma ratio of the Net Senior Debt (as defined in the
Senior Debt Commitment Letter) of Company and its consolidated Subsidiaries to
EBITDA (as set forth in the footnotes in Exhibit C to the Senior Debt Commitment
Letter) shall not exceed 3.55 to 1.0.
     Section 7.3 Additional Conditions to Obligations of Company and the
Principal Equity Holder. The obligations of Company and the Principal Equity
Holder to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, on the Closing Date, of each of the following conditions
(any or all of which may be waived by Company in whole or in part in its sole
discretion):
               (a) (i) the representations and warranties of Purchaser and
Merger Sub contained in Section 5.2 (Authorization) and Section 5.9 (Brokers)
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date (except to the extent such representations
and warranties shall have been expressly made as of a particular date, in which
case such representations and warranties

62



--------------------------------------------------------------------------------



 



shall have been true and correct in all material respects as of such particular
date) with the same force and effect as if made on and as of the Closing Date,
and (ii) the other representations and warranties of Purchaser and Merger Sub
contained in this Agreement shall be true and correct, without giving effect to
any materiality qualifications therein, as of the date of this Agreement and as
of the Closing Date (except to the extent such representations and warranties
shall have been expressly made as of a particular date, in which case such
representations and warranties shall have been true and correct as of such
particular date) with the same force and effect as if made on and as of the
Closing Date, except in the case of this clause (ii) where any failures of such
representations and warranties to be so true and correct, individually or in the
aggregate, has not and would not reasonably be expected to materially impair or
delay each of Purchaser’s or Merger Sub’s ability to perform its obligations
under this Agreement or consummate the transactions contemplated hereby;
               (b) Purchaser and Merger Sub shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by Purchaser and Merger Sub on or
prior to the Closing Date; and
               (c) Company shall have received a certificate of an executive
officer of Purchaser that the conditions set forth in subsections (a) and (b) of
this Section 7.3 have been satisfied.
ARTICLE VIII
TERMINATION
          Section 8.1 Termination of Agreement. This Agreement may be terminated
at any time prior to the Closing Date as follows:
               (a) by mutual written consent of Purchaser and Company;
               (b) by the written notice of Company to Purchaser if the Closing
shall not have occurred on or before October 10, 2008 (as such date may be
extended as provided below, the “Outside Date”); provided, that, subject to the
second proviso of Section 6.12(f), if the Marketing Period has commenced on or
before September 30, 2008 but has not ended on or before October 10, 2008, then
the Outside Date shall automatically be extended to the last day of such
Marketing Period; provided, however, that the right to terminate this Agreement
under this Section 8.1(b) shall not be available to Company if the failure of
Company or the Principal Equity Holder to fulfill any of their respective
obligations under this Agreement shall have been the principal cause of the
failure of the Closing to occur on or prior to such date;
               (c) by the written notice of Purchaser to Company if the Closing
shall not have occurred on or before the Outside Date; provided, that, subject
to the

63



--------------------------------------------------------------------------------



 



second proviso of Section 6.12(f), if the Marketing Period has commenced on or
before September 30, 2008 but has not ended on or before October 10, 2008, then
the Outside Date shall automatically be extended to the last day of such
Marketing Period; provided, however, that the right to terminate this Agreement
under this Section 8.1(c) shall not be available to Purchaser if the failure of
Purchaser or Merger Sub to fulfill any of their respective obligations under
this Agreement shall have been the principal cause of the failure of the Closing
to occur on or prior to such date;
               (d) by Company or Purchaser, by written notice to the other, if
there shall be a Law in effect making illegal the consummation of the
transactions contemplated hereby, or there shall be a final and non-appealable
Governmental Order in effect prohibiting the consummation of the transactions
contemplated hereby; provided, however, that the right to terminate this
Agreement under this Section 8.1(d) shall not be available to (i) Company, if
the failure of Company or the Principal Equity Holder to fulfill any of their
respective obligations under this Agreement shall have been the principal cause
of such Law or Governmental Order or (ii) Purchaser, if the failure of Purchaser
or Merger Sub to fulfill any of their respective obligations under this
Agreement shall have been the principal cause of such Law or Governmental Order;
               (e) by Purchaser if there shall have been (i) a breach of any of
the representations and warranties of Company or the Principal Equity Holder set
forth in this Agreement, which breach would cause the conditions set forth in
Section 7.2(a) or Section 7.2(c) not to be satisfied, or (ii) a breach of any of
the covenants or agreements on the part of Company or the Principal Equity
Holder set forth in this Agreement, which breach would cause the conditions set
forth in Section 7.2(b) or Section 7.2(d) not to be satisfied (and, in the case
of either (i) or (ii) above, such breach is not cured within 30 days after
receipt of written notice thereof or is incapable of being cured by Company or
the Principal Equity Holder, as applicable, by the Outside Date);
               (f) by Company if there shall have been (i) a breach of any of
the representations and warranties of Purchaser and Merger Sub set forth in this
Agreement, which breach would cause the condition set forth in Section 7.3(a)
not to be satisfied, or (ii) a breach of any of the covenants or agreements on
the part of Purchaser or Merger Sub set forth in this Agreement, which breach
would cause the condition set forth in Section 7.3(b) not to be satisfied (and,
in the case of either (i) or (ii) above, such breach is not cured within 30 days
after receipt of written notice thereof or is incapable of being cured by
Purchaser or Merger Sub, as applicable, by the Outside Date); and
               (g) by Company if all of the conditions set forth in Section 7.1
and Section 7.2 have been satisfied (other than the delivery of officers’
certificates contemplated in Sections 7.2(e) or 7.2(f), provided that such
officers’ certificates are capable of being delivered) and Purchaser or Merger
Sub has failed to consummate the Merger pursuant to Section 2.2 by 11:59 p.m.
New York City time on the final day of the Marketing Period.

64



--------------------------------------------------------------------------------



 



          Section 8.2 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 8.1, written notice thereof shall forthwith be
given by the terminating party to the other party, and this Agreement shall
thereupon terminate and become void and have no effect, and the transactions
contemplated hereby shall be abandoned without further action by the parties,
except that the provisions of Sections 6.4, 8.3, 10.2, 10.3, 10.4, 10.5, 10.6,
10.7, 10.8 and 10.13 and this Section 8.2 shall survive the termination of this
Agreement; provided, however, that, subject to the limitations set forth in
Sections 8.3(d) and 10.13(b), no party shall be relieved or released from
liability arising out of its willful and material breach of any provision of
this Agreement prior to termination, it being understood that in the event of
any such breach by Purchaser of this Agreement, the Company shall be entitled to
seek damages on behalf of the Equity Holders, and such damages may include any
amounts that would be recoverable by the Equity Holders if such Action were
brought by or on behalf of the Equity Holders, and neither Purchaser nor Merger
Sub shall make, and each shall cause their respective Affiliates not to make,
any assertion in any Action with the purpose or effect of contravening the
foregoing.
          Section 8.3 Termination Fee.
               (a) In the event this Agreement shall be terminated by Company
pursuant to (i) Section 8.1(g) or (ii) Section 8.1(f) solely as a result of
Purchaser’s failure to file with the Antitrust Division of the Department of
Justice and the Federal Trade Commission the notification and report form
pursuant to the HSR Act in accordance with Section 6.6(a) and, in the case of
this clause (ii), neither the Company nor Principal Equity Holder has breached
any of its representations, warranties, covenants or agreements set forth in
this Agreement which breach would cause the conditions set forth in
Section 7.2(b) or 7.2(d) not to be satisfied, then Purchaser shall pay to
Company a termination fee of $10,000,000 in cash (the “Purchaser Termination
Fee”).
               (b) In no event shall Purchaser be required to pay the Purchaser
Termination Fee on more than one occasion. Any amount that becomes payable
pursuant to Section 8.3(a) shall be paid within two Business Days of termination
of this Agreement by wire transfer of immediately available funds to an account
designated by Company.
               (c) Each of the parties hereto acknowledge that Purchaser’s
agreement contained in this Section 8.3 is an integral part of this Agreement,
and that without this agreement, Company and the Principal Equity Holder would
not enter into this Agreement. Accordingly, if Purchaser fails to timely pay the
amount due pursuant to this Section 8.3, and, in order to obtain the payment,
Company commences a suit which results in a judgment against Purchaser for the
payment set forth in this Section 8.3, subject to the limitations set forth in
Section 10.13, Purchaser shall pay Company its reasonable and documented costs
and expenses (including reasonable and documented attorneys’ fees) in connection
with such suit, together with interest on such amount at the

65



--------------------------------------------------------------------------------



 



Prime Rate in effect on the date such payment was required to be made through
the date such payment was actually received.
               (d) Notwithstanding anything to the contrary in this Agreement,
(i) Company’s right to receive payment of the Purchaser Termination Fee pursuant
to Section 8.3(a) from Purchaser or the guarantee thereof pursuant to the
Purchaser Guarantee shall be the sole and exclusive remedy of the Principal
Equity Holder, Company and its Subsidiaries in connection with any termination
of this Agreement by Company pursuant to Section 8.1(g) under circumstances in
which (A) Purchaser breaches its obligation to consummate the Merger pursuant to
Section 2.2 because of a failure to receive the proceeds of the Debt Financing
contemplated by the Debt Commitment Letters and (B) Purchaser is not otherwise
in breach of this Agreement such that the conditions set forth in Section 7.3(a)
or 7.3(b) would not be satisfied (excluding Purchaser’s failure in and of itself
to fund, or cause to be funded, all payments pursuant to Section 2.9 and
Section 2.10(c) and otherwise consummate the Merger) (it being understood that
no Person (including the Investor) shall have any liability or obligation under
or with respect to such provision), and (ii) in no event, if the Closing does
not occur, shall Company be entitled to damages or other payments in excess of
$18,500,000, in the aggregate, inclusive of the Purchaser Termination Fee, if
applicable, for all losses and damages arising from or in connection with
breaches of this Agreement by Purchaser or Merger Sub or otherwise relating to
or arising out of this Agreement or the transactions contemplated by this
Agreement.
ARTICLE IX
INDEMNIFICATION
          Section 9.1 Survival.
               (a) The representations and warranties contained in Article III,
IV and V shall survive the Closing until March 31, 2010, after which time such
representations and warranties shall terminate and have no further force or
effect (and no claim arising from a breach thereof may be made).
               (b) All covenants and agreements contained herein shall survive
the Closing in accordance with their terms.
               (c) The period of time a representation or warranty or covenant
or agreement survives the Closing pursuant to this Section 9.1 shall be the
“Survival Period” with respect to such representation or warranty or covenant or
agreement. In the event notice of any claim for indemnification under this
Article IX shall have been given within the applicable Survival Period (and with
reasonable specificity) and such claim has not been finally resolved by the
expiration of such Survival Period, the representation or warranty or covenant
or agreement that is the subject of such claim shall survive solely for purposes
of resolving such outstanding claim until such claim is finally resolved.

66



--------------------------------------------------------------------------------



 



          Section 9.2 Obligations of the Principal Equity Holder.
               (a) If the Closing occurs, subject to the terms of this
Article IX, the Principal Equity Holder, on behalf of the Equity Holders, shall,
solely from and to the extent of the Escrowed Amount, except in the case of
clause (iii) (solely with respect to any breach of Section 6.1(a) with respect
to actions prohibited by Sections 3.8(c)(iv) and 3.8(d)), clause (iv), clause
(v) and clause (vi) below, indemnify and hold harmless Purchaser, its Affiliates
(including, after the effective time, the Surviving Entity) and their respective
directors, officers, employees, agents, successors and assigns (collectively,
the “Purchaser Indemnified Parties”) from and against any actual liabilities,
losses, judgments, settlements, damages, awards, interest, penalties, costs,
fees and expenses (including reasonable attorneys’ and consultants’ fees and
expenses but excluding the internal costs of services provided by employees of
Guarantor or its Affiliates (other than the Surviving Entity)) (collectively,
“Losses”) incurred by any Purchaser Indemnified Party by reason of (i) any
breach of any of the representations or warranties of Company contained in
Article III or in any certificate delivered pursuant hereto, other than the
representations and warranties in Section 3.12, which shall be governed by
Section 6.11(a), (ii) any breach of any of the representations or warranties of
the Principal Equity Holder contained in Article IV or in any certificate
delivered pursuant hereto, (iii) any breach in any material respect of any of
the covenants or agreements of Company prior to the Closing or the Principal
Equity Holder contained in this Agreement, (iv) any Indebtedness of the type
described in clause (i) of the definition of Indebtedness of Company or any of
its Subsidiaries immediately prior to the Closing to the extent not included in
the Company Debt Payment or otherwise discharged at Closing, (v) any Transaction
Expenses to the extent not deducted from the calculation of Merger Consideration
and (vi) any claims by any Equity Holders with respect to the allocation or
disbursement of Merger Consideration by the Principal Equity Holder or any other
claim by any Equity Holder with respect to the actions of the Principal Equity
Holder or its Affiliates in connection with this Agreement and the transactions
contemplated hereby.
               (b) The obligation of the Principal Equity Holder to indemnify
any Purchaser Indemnified Party for Losses shall be subject to the following
provisions: (i) no Purchaser Indemnified Party shall be entitled to make a claim
against the Principal Equity Holder for indemnification under Section 9.2(a)(i)
or (a)(ii) (other than with respect to the Specified Representations) unless and
until an individual incident or series of related incidents gives rise to Losses
which exceed $100,000 (a “Base Claim”); (ii) the Principal Equity Holder shall
not be required to provide indemnification to such Purchaser Indemnified Party
pursuant to 9.2(a)(i) or (a)(ii) (other than with respect to the Specified
Representations) unless the aggregate amount of Losses incurred by all the
Purchaser Indemnified Parties in respect of claims constituting Base Claims
exceeds $4,000,000 (the “Basket”), and then the Purchaser Indemnified Parties
shall be entitled to indemnification for only the amount in excess of the
Basket; (iii) in no event shall the aggregate amount of Losses for which the
Principal Equity Holder is obligated to

67



--------------------------------------------------------------------------------



 



indemnify the Purchaser Indemnified Parties pursuant to Section 9.2(a)(i) or
(a)(ii) or (a)(iii) (other than with respect to any breach of Section 6.1(a)
with respect to actions prohibited by Sections 3.8(c)(iv) and 3.8(d)) exceed the
Escrowed Amount (the “Ceiling”); and (iv) any qualification of the
representations and warranties by reference to the materiality of or Material
Adverse Effect relating to the matters stated therein, or words of similar
effect, shall be disregarded in determining any breach thereof or the amount of
any Loss arising therefrom.
          Section 9.3 Obligations of Purchaser.
               (a) If the Closing occurs, subject to the terms of this
Article IX, Purchaser and the Surviving Entity shall indemnify and hold harmless
the Principal Equity Holder, its Affiliates and their respective directors,
officers, employees, agents, successors and assigns (collectively, the
“Principal Equity Holder Indemnified Parties”), on behalf of the Equity Holders,
from and against Losses incurred by any Principal Equity Holder Indemnified
Party by reason of (i) any breach of any of the representations or warranties of
Purchaser and Merger Sub contained in Article V or in any certificate delivered
pursuant hereto or (ii) any breach in any material respect of any of the
covenants or agreements of Purchaser, Merger Sub or the Surviving Entity
contained in this Agreement that by their terms are to be performed in whole or
in part, or which prohibit actions, subsequent to the Closing Date.
               (b) The obligation of Purchaser to indemnify any Principal Equity
Holder Indemnified Party for Losses shall be subject to the following
provisions: (i) no Principal Equity Holder Indemnified Parties shall be entitled
to make a claim against Purchaser for indemnification under Section 9.3(a)(i)
(other than with respect to any representation or warranty in Section 5.1 or
5.2) (“Principal Equity Holder Claim”) unless and until an individual incident
gives rise to Losses which constitutes a Base Claim; (ii) Purchaser shall not be
required to provide indemnification to any Principal Equity Holder Indemnified
Party pursuant to Section 9.3(a)(i) (other than with respect to any
representation or warranty in Section 5.1 or 5.2) unless the aggregate amount of
Losses incurred by all Principal Equity Holder Indemnified Parties in respect of
Principal Equity Holder Claims constituting Base Claims exceeds the Basket, and
then Principal Equity Holder Indemnified Parties shall be entitled to
indemnification for only the amount in excess of the Basket; (iii) in no event
shall the aggregate amount of Losses for which Purchaser is obligated to
indemnify Principal Equity Holder Indemnified Parties pursuant to
Section 9.3(a)(i) or (a)(ii) (other than with respect to any breach of
Section 2.13 or Section 2.14) exceed the Ceiling; and (iv) any qualification of
the representations and warranties by reference to the materiality of the
matters stated therein, or words of similar effect, shall be disregarded in
determining any breach thereof or the amount of any Loss arising therefrom.

68



--------------------------------------------------------------------------------



 



          Section 9.4 Indemnification Procedures and Limitations.
               (a) In the event that any Action is commenced by a third party
involving a claim for which a party required to provide indemnification
hereunder (an “Indemnifying Party”) may be liable to a party entitled to
indemnification (an “Indemnified Party”) hereunder (an “Asserted Liability”),
the Indemnified Party shall promptly notify the Indemnifying Party in writing of
such Asserted Liability (the “Claim Notice”); provided that no delay on the part
of the Indemnified Party in giving any such Claim Notice shall relieve the
Indemnifying Party of any indemnification obligation hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such delay. Any
Claim Notice shall set forth, with as much specificity as is reasonably
practicable, the basis of the claim for the Losses, the section(s) of this
Agreement which form the basis for such claim, copies of all material written
materials relating to such claim and, to the extent known, a reasonable estimate
of the amount of the Losses that have been or may be incurred by the Indemnified
Party. The Indemnifying Party, upon giving notice to such Indemnified Party
within 30 days of receipt of such notice and upon its acknowledgement of its
obligation to indemnify the Indemnified Party with respect to such Asserted
Liability, will be entitled to assume the defense of such Asserted Liability
with counsel of its own choosing and, in such an event (i) the Indemnifying
Party will be entitled to assume and control the defense of such Asserted
Liability, in whole or in part, and (ii) the Indemnifying Party shall have no
obligation to indemnify or pay for or reimburse any Indemnified Party for any
attorneys’ fees, investigation costs or litigation expenses incurred by the
Indemnified Party after the assumption of the defense of such Asserted
Liability; provided, however, that if there exists a material conflict of
interest (other than one that is of a monetary nature) that would make it
inappropriate for the same counsel to represent both the Indemnified Party and
the Indemnifying Party, then the Indemnified Party shall be entitled to retain
its own counsel, at the expense of the Indemnifying Party, provided that the
Indemnifying Party shall not be obligated to pay the reasonable fees and
expenses of more than one separate counsel for all Indemnified Parties, taken
together. If the Indemnifying Party undertakes to defend against such Asserted
Liability, (i) the Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its counsel in the investigation, defense and settlement
thereof and (ii) the Indemnified Party shall not settle or compromise such
Asserted Liability without the prior written consent of the Indemnifying Party.
Notwithstanding the foregoing, the Indemnified Party shall have the right to
control, pay or settle any Asserted Liability which the Indemnifying Party shall
have undertaken to defend so long as the Indemnified Party shall also waive any
right to indemnification therefor by the Indemnifying Party. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
settle, compromise or consent to the entry of any judgment in respect of any
Asserted Liability if any Indemnified Party is a party to the applicable claim
or has been actually threatened to be made a party thereto unless such
settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising out of such claim and provides
solely for monetary relief to be satisfied by the Indemnifying Party. If the
Indemnifying Party shall not assume the

69



--------------------------------------------------------------------------------



 



defense of any Asserted Liability, the Indemnified Party will be entitled to
assume the defense and prosecute, appeal, negotiate, resolve, settle,
compromise, arbitrate or otherwise pursue such Asserted Liability, in whole or
in part; provided, however, that in taking any action with respect to such
Asserted Liability, it shall act reasonably and in good faith.
               (b) In the event that an Indemnified Party has a claim against
the Indemnifying Party for indemnification hereunder that does not involve an
Asserted Liability, the Indemnified Party shall send a Claims Notice to the
Indemnifying Party in accordance with the provisions of Section 9.4(a) with
respect to such claim.
               (c) In calculating amounts payable to an Indemnified Party, the
amount of any indemnified Losses shall be determined without duplication of any
other Loss for which an indemnification claim has been made under any other
representation, warranty, covenant, or agreement and shall be computed net of
(i) payments actually received by the Indemnified Party under any insurance
policy with respect to such Losses, (ii) any actual recovery by the Indemnified
Party from any Person with respect to such Losses and (iii) any Tax benefit of
the Indemnified Party with respect to such Losses to the extent actually
received in the form of a reduction in Taxes otherwise payable by the
Indemnified Party or its Affiliates. If an Indemnified Party receives an amount
under insurance coverage with respect to Losses sustained at any time subsequent
to any indemnification provided pursuant to this Article IX, then such
Indemnified Party shall promptly reimburse the applicable Indemnifying Party for
any payment made by such Indemnifying Party in connection with providing such
indemnification up to such amount received by the Indemnified Party. If an
Indemnified Party actually receives such a Tax benefit subsequent to the payment
of any indemnified Losses, then the Indemnified Party shall promptly make a
payment to the Indemnifying Party if, when and to the extent such Tax benefit is
actually received.
               (d) Notwithstanding any other provision of this Agreement, in no
event shall any Indemnified Party be entitled to indemnification pursuant to
this Article IX, or to make a claim for breach of any other provision of this
Agreement or to any other remedy at Law or in equity, to the extent any Losses
were attributable to such Indemnified Party’s own gross negligence or willful
misconduct. The Indemnified Party shall take all commercially reasonable steps
to mitigate any Losses upon and after becoming aware of any facts, matters,
failures or circumstances that would reasonably be expected to result in any
Losses that are indemnifiable hereunder, and any Indemnified Parties’ failure to
take, or cause to be taken, such commercially reasonable steps shall be taken
into account in determining the amount of Losses for which such Indemnified
Party is entitled to indemnification hereunder.
               (e) To the extent that the Indemnifying Party makes any payment
pursuant to this Article IX in respect of Losses for which the Indemnified Party
or any of its Affiliates have a right to recover against a third party
(including an insurance company), the Indemnifying Party shall be subrogated to
the right of the Indemnified

70



--------------------------------------------------------------------------------



 



Party or any of its Affiliates to seek and obtain recovery from such third
party; provided, however, that if the Indemnifying Party shall be prohibited
from such subrogation, the Indemnified Party or its Affiliates, as applicable,
shall seek recovery from such third party on the Indemnifying Party’s behalf and
pay any such recovery, net of its expenses, to the Indemnifying Party.
               (f) Notwithstanding any other provision of this Agreement, in no
event shall an Indemnifying Party be liable under this Article IX for any
punitive, treble or special damages (except to the extent such types of damages
constitute Losses to a third party as a result of an Asserted Liability).
               (g) Except as provided in Sections 6.4(c) and Section 10.13, the
remedies provided in this Article IX and Section 6.11(a) shall be deemed the
sole and exclusive remedies of the parties, from and after the Closing Date,
with respect to this Agreement and the transactions contemplated hereby.
          Section 9.5 Purchase Price Adjustment. The Parties agree that any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to the Gross Purchase Price for Tax purposes, unless otherwise
required by applicable law.
ARTICLE X
MISCELLANEOUS
          Section 10.1 Assignment; Binding Effect. This Agreement and the rights
hereunder are not assignable unless such assignment is consented to in writing
by each of Purchaser, the Principal Equity Holder and Company and, subject to
the preceding clause, this Agreement and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns; provided, however, that, upon prior written
notice to each of Company and the Principal Equity Holder, Purchaser or Merger
Sub may assign this Agreement, in whole or in part, to one or more of its
Affiliates, provided that no such assignment shall relieve such assigning party
of its obligations hereunder.
          Section 10.2 Choice of Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the Laws of the State of Delaware
without regard to the conflicts of laws rules thereof.
          Section 10.3 Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial.
               (a) All judicial Actions brought against the parties arising out
of or relating to this Agreement, or any obligations hereunder, shall be brought
in any state or federal court of competent jurisdiction located in Wilmington,
Delaware. By

71



--------------------------------------------------------------------------------



 



executing and delivering this Agreement, the parties irrevocably: (a) accept
generally and unconditionally the exclusive jurisdiction and venue of these
courts; (b) waive any objections which such party may now or hereafter have to
the laying of venue of any of the aforesaid Actions arising out of or in
connection with this Agreement brought in the courts referred to in clause
(a) above and hereby further irrevocably waive and agree not to plead or claim
in any such court that such Action brought in any such court has been brought in
an inconvenient forum; (c) agree that service of all process in any such Action
in any such court may be made by registered or certified mail, return receipt
requested, to such party at its addresses provided in accordance with
Section 10.4; and (d) agree that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over such party in any such Action in
any such court, and otherwise constitutes effective and binding service in every
respect.
               (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR UNDER OR RELATING TO THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS EXPRESSED ABOVE.
          Section 10.4 Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), (c) on the next Business Day when sent by overnight courier service
and (d) when received if mailed by certified or registered mail, return receipt
requested, with postage prepaid, in each case, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

72



--------------------------------------------------------------------------------



 



If to Purchaser or Merger Sub, to:
AB Capital Holdings LLC
c/o The Blackstone Group
345 Park Avenue
New York, NY 10154
Attn: Chinh E. Chu
Fax: (212) 583-5722
with copies, in the case of notice to Purchaser, to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn: William R. Dougherty, Esq.
Fax: (212) 455-2502
If to Company (prior to the Effective Time), to:
Allied Security Holdings LLC
3606 Horizon Drive
King of Prussia, Pennsylvania 19405
Attn: General Counsel
Fax: (610) 239-1108
with a copy to:
SpectaGuard Holding Corporation
35 East 62nd Street
New York, NY 10065
Attn: General Counsel
Fax: (212) 572-8439
If to the Principal Equity Holder, to:
SpectaGuard Holding Corporation
35 East 62nd Street
New York, NY 10065
Attn: General Counsel
Fax: (212) 572-8439

73



--------------------------------------------------------------------------------



 



with copies, in the case of notice to Company (prior to the Effective Time) or
the
Principal Equity Holder, to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn: Alan C. Myers, Esq.
Fax: (212) 735-2000
or to such other address, facsimile number or person as a party shall have last
designated by such notice to the other parties.
          Section 10.5 Headings. The headings contained in this Agreement are
inserted for convenience only and shall not be considered in interpreting or
construing any of the provisions contained in this Agreement.
          Section 10.6 Fees and Expenses. Except as otherwise specified in this
Agreement, each party shall bear its own costs and expenses (including
investment advisory and legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby; provided that
(a) Purchaser and the Principal Equity Holder each shall be responsible for 50%
of all Transfer Taxes (and Purchaser shall be responsible for the filing of all
Tax Returns with respect thereto), and (b) fees in connection with any filing
pursuant to the HSR Act shall be shared equally by Purchaser and the Principal
Equity Holder.
          Section 10.7 Entire Agreement. This Agreement (including the Exhibits
and Schedules) and the Purchaser Guarantee constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings between the parties with respect to such
subject matter; provided, however, this Agreement shall not supersede the terms
and provisions of the Confidentiality Agreement, which shall survive and remain
in effect until expiration or termination thereof in accordance with its terms
and this Agreement.
          Section 10.8 Interpretation.
               (a) When a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference shall be to an Article, Section,
Exhibit or Schedule of or to this Agreement unless otherwise indicated.
               (b) Whenever the words “include,” “includes,” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

74



--------------------------------------------------------------------------------



 



               (c) When a reference in this Agreement is made to a “party” or
“parties,” such reference shall be to a party or parties to this Agreement
unless otherwise indicated.
               (d) Unless the context requires otherwise, the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words in this Agreement
refer to this entire Agreement.
               (e) Unless the context requires otherwise, words in this
Agreement using the singular or plural number also include the plural or
singular number, respectively, and the use of any gender herein shall be deemed
to include the other genders.
               (f) References in this Agreement to “dollars” or “$” are to U.S.
dollars.
               (g) This Agreement was prepared jointly by the parties and no
rule that it be construed against the drafter will have any application in its
construction or interpretation.
          Section 10.9 Company Disclosure Schedule. Any matter disclosed in any
Section of the Company Disclosure Schedule shall be deemed to be disclosed for
all purposes of this Agreement and all other Sections of the Company Disclosure
Schedule to the extent that it is reasonably apparent that such disclosure is
applicable to such other Sections of the Company Disclosure Schedule. The
inclusion of any information in any Section of the Company Disclosure Schedule
shall not be deemed to be an admission or acknowledgment or otherwise imply that
such information is required to be listed in any Section of the Company
Disclosure Schedule or that any such matter may result in a Material Adverse
Effect or is material to or outside the ordinary course of business of Company
or any of its Subsidiaries or the Business (or that any such matter is above any
specified threshold). Matters reflected in the Company Disclosure Schedule are
not necessarily limited to matters required by this Agreement to be reflected in
the Company Disclosure Schedule. Such additional matters are set forth for
informational purposes and do not necessarily include other matters of a similar
nature. All references in the Company Disclosure Schedule to the enforceability
of agreements with third parties, the existence or non-existence of third-party
rights, the absence of breaches or defaults by third parties, or similar matters
or statements, are intended only to allocate rights and risks between Purchaser
and Company and are not intended to be admissions against interests, give rise
to any inference or proof of accuracy, be admissible against any party to this
Agreement by any Person who is not a party to this Agreement, or give rise to
any claim or benefit to any Person who is not a party to this Agreement. In
addition, the disclosure of any matter in the Company Disclosure Schedule is not
to be deemed an admission that such matter actually constitutes noncompliance
with, or a violation of Law, any Permit or Contract or other topic to which such
disclosure is applicable. In no event shall the disclosure of matters disclosed
in the Company Disclosure Schedule or the

75



--------------------------------------------------------------------------------



 



Electronic Data Room be deemed or interpreted to broaden Company’s
representations and warranties, obligations, covenants, conditions or agreements
contained in this Agreement. The headings contained in the Company Disclosure
Schedule are for convenience of reference only and shall not be deemed to modify
or influence the interpretation of the information contained in the Company
Disclosure Schedule or this Agreement.
          Section 10.10 Waiver and Amendment. This Agreement may be amended,
modified or supplemented only by a mutual written agreement executed and
delivered by Company and Purchaser. Except as otherwise provided in this
Agreement, any failure of any party to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.
          Section 10.11 Counterparts; Facsimile Signatures. This Agreement may
be executed in any number of counterparts, each of which when executed, shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument binding upon all of the parties notwithstanding the fact
that all of the parties are not signatory to the original or the same
counterpart. For purposes of this Agreement, facsimile signatures shall be
deemed originals.
          Section 10.12 Third-Party Beneficiaries. This Agreement is for the
sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or be construed to give to any
Person, other than the parties and such successors and permitted assigns, any
legal or equitable rights hereunder and except that each Company Indemnitee and
Company Insured Party shall have the right to enforce the obligations of
Purchaser solely with respect to Section 6.7.
          Section 10.13 Specific Performance; Remedies.
               (a) The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by Company
or the Principal Equity Holder in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that (i) Purchaser and Merger Sub
shall be entitled, in addition to any other remedy to which such entity may be
entitled at law or in equity, to compel specific performance of this Agreement
in any Action instituted in accordance with Section 10.3 and (ii) each of
Company and the Principal Equity Holder will waive, in any Action for specific
performance, the defense of the adequacy of a remedy at law. The parties
acknowledge and agree that, other than as expressly provided in Section 6.4(c),
Company and the Principal Equity Holder shall not be entitled to an injunction
or injunctions to prevent breaches of this Agreement by Purchaser or Merger Sub
or to enforce specifically the terms and provisions of this Agreement and that
Company’s sole

76



--------------------------------------------------------------------------------



 



and exclusive remedy with respect to any such breach shall be the remedy set
forth in Section 8.3, subject to the limitations set forth therein and in this
Section 10.13.
               (b) Company agrees that, whether or not this Agreement is
terminated, (i) to the extent it has incurred losses or damages in connection
with this Agreement, (A) the maximum aggregate liability of Purchaser and Merger
Sub and their respective Representatives and Affiliates shall be limited to
$18,500,000, inclusive of the Purchaser Termination Fee, if applicable, for all
such losses or damages if liable therefor, (B) the maximum liability of the
Guarantor, directly or indirectly, shall be limited to the express obligations
of such Guarantor under the Purchaser Guarantee, and (C) in no event shall
Company seek to recover any money damages in excess of such amount from
Purchaser, Merger Sub, the Guarantor or any of their Affiliates or any of their
or their Affiliates’ respective Representatives, (ii) in no event shall any
“Non-Recourse Party” (as defined in the Purchaser Guarantee) have any liability
or obligations relating to or arising out of this Agreement or the transactions
contemplated hereby, (iii) no Affiliate of Company or any of the Equity Holders
(other than Company, including on behalf of the Equity Holders in accordance
with Section 8.2) or Company Representatives shall be entitled to seek to
recover damages from Purchaser, Merger Sub, the Guarantor or any of their
Affiliates or any of their or their Affiliates’ respective Representatives in
connection therewith, it being understood that Company may seek to recover any
and all damages on behalf of itself and on behalf of the Equity Holders in
accordance with Section 8.2, and (iv) if the Closing occurs, (A) none of Parent,
Merger Sub or the Guarantor shall have any liability or obligation to the
Surviving Corporation under any theory of law, whether contract, tort or
otherwise and (B) from and after the Closing, the sole and exclusive remedy of
any Principal Equity Holder Indemnified Party with respect to this Agreement and
the transactions contemplated hereby shall be indemnification pursuant to
Section 9.3; provided that, from and after the Closing, nothing in this
Section 10.13 shall be deemed to restrict the Principal Equity Holder, on behalf
of the Equity Holders, from enforcing its rights under Section 2.13 or
Section 2.14 or seeking recovery of any amount of the Escrowed Amount in
accordance with the terms of the Escrow Agreement.
               (c) Except as expressly provided in Section 10.13(a), Purchaser
and Merger Sub agree that, if the Closing occurs, the sole and exclusive remedy
of any Purchaser Indemnified Party with respect to this Agreement and the
transactions contemplated hereby shall be indemnification pursuant to
Section 9.2 from and to the extent of the Escrowed Amount, except in the case of
indemnification pursuant to clause (iii) of Section 9.2(a) (solely with respect
to any breach of Section 6.1(a) with respect to actions prohibited by
Sections 3.8(c)(iv) and 3.8(d)), clause (iv) of Section 9.2(a), clause (v) of
Section 9.2(a) and clause (vi) of Section 9.2(a).
          Section 10.14 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof. Upon such a determination by a court of competent
jurisdiction, the parties shall negotiate in

77



--------------------------------------------------------------------------------



 



good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed the day and year first above written.

            AB CAPITAL HOLDINGS LLC
      By:        /s/ Peter Wallace         Name:   Peter Wallace        Title:  
President        AB MERGER SUB LLC
      By:        /s/ Peter Wallace         Name:   Peter Wallace        Title:  
President        ALLIED SECURITY HOLDINGS LLC
      By:        /s/ William C. Whitmore, Jr.         Name:   William C.
Whitmore, Jr.        Title:   President and CEO        SPECTAGUARD HOLDING
CORPORATION
      By:        /s/ Barry F. Schwartz         Name:   Barry F. Schwartz       
Title:   Executive Vice Chairman     

The undersigned joins in this Agreement for purposes of Sections 6.4 and 6.14

            MACANDREWS & FORBES HOLDINGS INC., solely for
purposes of Sections 6.4 and 6.14
    By:        /s/ Barry F. Schwartz         Name:   Barry F. Schwartz       
Title:   Executive Vice Chairman   

